Filed 04/12/19                                                                  Case 19-22291                                                                   Doc 1


                                                                                                                                     FILED
        United States Bankruotcv Court for the:

               Eastern District of California
                                                                                                                                     APRi22O1
        Case number   (If known):                                        93apter you are filing under:
                                                                         (!J Chapter 7
                                                                         Li Chapter 11
                                                                         U Chapter 12
                                                                         U Chapter 13                                                 JChi °
                                                                                                                                           this is an
                                                                                                                                       amended filing



      Official Form 101
      Voluntary Petition for Individuals Filing for Bankruptcy                                                                                          12/15

       The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
      joint case—'and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
       the answer would be yes if either debtor owns a car- When information is needed about the spouses separately, the form uses Debtor I and
       Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
       same person must be Debtor I in all of the forms.
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
      (if known). Answer every question.


                  Identify Yourself

                                           About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

       i. Your full name

          Write the name that is on your      LAWRENCE
          government-issued picture
                                           First name                                                    First name
          identification (for example,
          your drivers license or             JOSEPH
          passport).                       Middle name                                                   Middle name
                                            +G-
          Bring your picture
          identification to your meeting    Last name                                                    Last name
          whh the trustee.
                                            Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, It)




          All other names you
          have used in the last 8           First name                                                   First name
          years

          Include your married or           Middle name                                                  Middle name
          maiden names.
                                            Last name                                                    Last name



                                            First name                                                   First name


                                            Middle name                                                  Middle name


                                            Last name




          Only the last 4 digits of
                                            XXX       -- xx     -    3160
          your Social Security
          number or federal                 OR
          Individual Taxpayer
                                               XX - XX
          Identification number
          (ITIN)
Filed 04/12/19                                                      Case 19-22291                                                                               Doc 1




                                     About Debtor 1                                               About Debtor 2 (Spouse Only in a Joint Case):


         Any business names
         and Employer                1J I have not used any business names or ElNs.               U      I have not used any business names or EINs.
         Identification Numbers
         (EIN) you have used in
         the last 8 years            Business name                                                Business name

         Include trade names and
         doing business as names     Business name                                                Business name



                                     EIN                                                          EIN


                                     EIN                                                          EIN




         Where you live                                                                           If Debtor 2 lives at a different address:


                                      4172 WORTHINGTON DRIVE
                                     Number   Street                                              Number          Street




                                      N.HIGHLANDS, CA 95660
                                     City                                     State    ZIP Code   City                                     State     ZIP Code

                                      SACRAMENTO
                                     County                                                       County


                                     If your mailing address is different from the one            If Debtor 2's matting address is different from
                                     above, fill it in here. Note that the court will send        yours, fill it in here. Note that the court will send
                                     any notices to you at this mailing address.                  any notices to this mailing address.



                                     Number          Street                                       Number          Street



                                     P.O. Box                                                     P.O t3ox




                                     City                                     State    ZIP Code   City                                     State     ZIP Code




         Why you are choosing        Check one:                                                   Check one:
         this district to file for
                                            Over the last 180 days before filing this petition.   U      Over the last 180 days before filing this petition.
         bankruptcy                                                                                      I have lived in this district longer than in any
                                            I have lived in this district longer tItan in any
                                            other district.                                              other district.

                                     U      I have another reason. Explain.                       U      I have another reason. Explain.
                                            (See 28 U.S.C. § 1408.)                                      (See 28 U.S.C. § 1408.)
Filed 04/12/19                                                          Case 19-22291                                                                                Doc 1




                     Tell the Court About Your Bankruptcy Case



             The chapter of the          Check one. (For a brief description of each, see Notice Required by ii U.S.C. § 342(b) for Individuals Filing
             Bankruptcy Code you         forBankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
             are choosing to file
                                              Chapter 7
             under
                                         Li   Chapter 11

                                         Li   Chapter 12

                                         Li   Chapter 13


             How you will pay the fee    Li   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                              local court for more details about how you may pay. Typically, if you are paying the fee
                                              yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                              submitting your payment on your behalf, your attorney may pay with a credit card or check
                                              with a pre-printed address.

                                         Li   I need to pay the fee in installments. If you choose this option, sign and attach the
                                              Application for Individuals to Pay The Filing Fee in Installments (Official Form 1 03A).

                                              I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                              By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                              less than 150% of the official poverty line that applies to your family size and you are unable to
                                              pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                              Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



             Have you filed for               No
             bankruptcy within the
             last 8 years?               Li   Yes.   District                               When                      Case number
                                                                                                    MM/ DD/YYYY

                                                     District                               When                      Case number
                                                                                                    MM/ DD/YYYY

                                                     District                               When                      Case number
                                                                                                    MM! DD/YYYY




       io. Are any bankruptcy                 No
             cases pending or being
             filed by a spouse who is    Li   Yes.   Debtor                                                           Relationship to you

             not filing this case with               District                               When                      Case number, if kn
             you, or by a business                                                                  MM/DO !YYYY
             partner, or by an
             affiliate?
                                                     Debtor                                                            Retationship to you

                                                     District                               When                       Case number, if known______________________
                                                                                                    MM / DO I YYYY




       ii.   Do you rent your            Li   No. Go to line 12.
             residence?                       Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                                     residence?

                                                     IYS   No. Go to line 12.
                                                     Li    Yes, Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it with
                                                           this bankruptcy petition.
Filed 04/12/19                                                                   Case 19-22291                                                               Doc 1




     •flIIU Report About Any Businesses You Own as a Sole Proprietor


            Are you a sole proprietor               No. Go to Part 4.
            of any full - or part -time
            business?                         U     Yes. Name and location of business
            A sole proprietorship is a
            business you operate as an
                                                         Name of business, if any
            individual, and is not a
            separate legal entity such as
            a corporation, partnership, or
                                                         Number         Street
            LLC.
            If you have more than one
            sole proprietorship, use a
            separate sheet and attach it
            to this petition.
                                                          cit y                                                  State        ZtP Code



                                                         Check the appropriate box to describe your business;

                                                         U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                         U   Single Asset Real Estate (as defined in 11 U.S.C. § 101(513))

                                                         U   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                         U   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                         U    None of the above


            Are you filing under              If you are filing under Chapter 11, the court must know whet her you are a small business debtor so that it
            Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
                                              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
            Bankruptcy Code and
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
            are you a small business
            debtor?                            A
                                              LXJ   No. I am not filing under Chapter 11.
            For a definition of small
            business debtor, see              U     No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
            11 U.S.C. § 101(51D).                       the Bankruptcy Code.

                                              U     Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                         Bankruptcy Code.


                    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention



      14.   Do you own or have any                  No
            property that poses or is
            alleged to pose a threat          U     Yes. What is the hazard?
            of imminent and
            identifiable hazard to
            public health or safety?
            Or do you own any
            property that needs                            If immediate attention is needed, why is it needed?
            immediate attention?
            For example, do you own
            perishable goods, or livestock
            that must be fed, or a building
            that needs urgent repairs?
                                                          Where is the property?
                                                                                    Number         Street




                                                                                    City                                           State      ZIP Code
Filed 04/12/19                                                           Case 19-22291                                                                                   Doc 1




     _______     Explain Your Efforts to Receive a Briefing About Credit Counseling


                                           About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
      15. Tell the court whether
         you have received a
                                           You must check one:                                            You must check one:
         briefing about credit
         counseling.
                                                I received a briefing from an approved credit             Li   I received a briefing from an approved credit
                                                counseling agency within the 180 days before                   counseling agency within the 180 days before
         The law requires that you              filed this bankruptcy petition, and I received a               filed this bankruptcy petition, and I received a
         receive a briefing about credit        certificate of completion.                                     certificate of completion.
         counseting before you file for                                                                        Attach a copy of the certificate and the payment
                                                Attach a copy of the certificate and the payment
         bankruptcy. You must                                                                                  plan, if any, that you developed with the agency.
                                                plan, if any, that you developed with the agency.
         truthfully check one of the
         following choices. If you                                                                        Li
                                           Li   I received a briefing from an approved credit                  I received a briefing from an approved credit
         cannot do so, you are not              counseling agency within the 180 days before I                 counseling agency within the 180 days before I
         eligible to file.                      fitod this bankruptcy petition, but I do not have a            filed this bankruptcy petition, but I do not have a
                                                certificate of completion.                                     certificate of completion.
         If you file anyway, the court          Within 14 days after you file this bankruptcy petition,        Within 14 days alter you file this bankruptcy petition,
         can dismiss your case, you             you MUST file a copy of the certificate and payment            you MUST file a copy of the certificate and payment
         will lose whatever filing fee                                                                         plan, if any.
                                                plan, if any.
         you paid, and your creditors
         can begin collection activities   Li   I certify that I asked for credit counseling              Li   I certify that I asked for credit counseling
         again.                                 services from an approved agency, but was                      services from an approved agency, but was
                                                unable to obtain those services during the 7                   unable to obtain those services during the 7
                                                days after I made my request, and exigent                      days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver                  circumstances merit a 30-day temporary waiver
                                                of the requirement.                                            of the requirement.

                                                To ask for a 30-day temporary waiver of the                    To ask for a 30-day temporary waiver of the
                                                requirement, attach a separale sheet explaining                requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the brieuing, why              what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for              you were unable to obtain it before you filed for
                                                bankruptcy, and what exigent circumstances                     bankruptcy, and what exigent circumstances
                                                required you to file this case.                                required you to file this case.

                                                Your case may be dismissed if the court is                     Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a             dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                      briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must          If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after you file.        still receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved                  You must file a certificate from the approved
                                                agency, along with a copy of the payment plan you              agency, along with a copy of the payment plan you
                                                developed, if any. If you do not do so, your case              developed, it any. If you do not do so, your case
                                                may be dismissed.                                              may be dismissed.
                                                Any extension of the 30-day deadline is granted                Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15               only for cause and is limited to a maximum of 15
                                                days.                                                          days.

                                           Li   I am not required to receive a briefing about             Li   t am not required to receive a briefing about
                                                credit counseling because of:                                  credit counseling because of:

                                                Li   Incapacity. I have a mental illness or a mental           Li   Incapacity. I have a mental illness or a mental
                                                                    deficiency that makes me                                       deficiency that makes me
                                                                    incapable of realizing or making                               incapable of realizing or making
                                                                    rational decisions about finances.                             rational decisions about finances,

                                                Li   Disability.   My physical disability causes me            Li   Disability.   My physical disability causes me
                                                                   to be unable to participate in a                               to be unable to participate in a
                                                                   briefing in person, by phone, or                               briefing in person, by phone, or
                                                                   through the internet, even after I                             through the internet, even after I
                                                                   reasonably tried to do so.                                     reasonably tried to do so.

                                                Li   Active duty. I am currently on active military            Li   Active duty. I am currently on active military
                                                                    duly in a military combat zone.                                duty in a military combat zone.

                                                If you believe you are not required to receive a               If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a              briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.         motion for waiver of credit counseling with the court.
Filed 04/12/19                                                            Case 19-22291                                                                            Doc 1




     •ni           Answer These Questions for Reporting Purposes

                                                 Are your debts primarily consumer debts? Consumer debts are defined in ii U.S.C. § 101(8)
      16. What kind of debts do                  as "incurred by an individual primarily for a personal, fanlily, or household purpose."
             you have?
                                                 Li    No. Go to line 161b.
                                                 56    Yes. Goto line 17.
                                                 Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                 money for a business or investment or through the operation of the business or investment.

                                                 61    No. Goto line 16c.
                                                 Li    Yes. Goto line 17.

                                                 State the type of debts you owe that are not consumer debts or business debts.



             Are you filing under
             Chapter 7?                    Li   No. I am not filing under Chapter 7. Go to line 18.

             Do you estimate that after         Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
             any exempt property is                  administrative expenses are paid that funds will be available to distribute to unsecured creditors?
             excluded and                                   No
             administrative expenses
             are paid that funds will be               Li   Yes
             available for distribution
             to unsecured creditors?

             How many creditors do              1-49                              Li   1,000-5,000                             Li   25,001-50,000
             you estimate that you         Li   50-99                             Li   5,001-10,000                            Li   50,001-100,000
             owe?                          Li   100-199                           Li   10,001-25,000                           Li   More than 100,000
                                           Li   200-999

       ig.   How much do you                    $0-$50.000                        Li   $1,000,001-Sill million                 Li   $500,000,001-$1 billion
             estimate your assets to       Li   $50,0014100,000                   Li   $10,000,001-$50 million                 Li   $1 ,000,000,001-$10 billion
             be worth?                     Li   $100,0014500,000                  Li   $50,000,0014100 million                 Li   $10,000,000,001 -$50 billion
                                           Li   $500,00141 million                Li   $100,000,0014500 million                Li   More than $50 billion

       20.   How much do you                    $0-550,000                        Li   $1 000,001-510 million                  Li   $500,000,00141 billion
             estimate your liabilities     Li   $50,0014100,000                   Li   $10,000,001-550 million                 Li   $1,000,000,001410 billion
             to be?                        Li   $ioo,00i-ssoo,000                 Li   $50,000,0014100 million                 Li   $10,000,000,001450 billion
                                           Li   $500,00141 million                Li   $100,000,0014500 million                Li   More than $50 billion

                    Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
       For you                             correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, ii ,i 2, or 13
                                           of title ii, united States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by ii U.S.C. § 342(b).
                                           I request relief in accordance with the chapter of title ii, United States Code, specified in this petition
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                 4ature oforDr         ~                                         Signature of Debtor 2

                                                Executed on                                                      Executed on
                                                                  MM / 00 /YYYY                                                MM / DO /YYYY
Filed 04/12/19                                                      Case 19-22291                                                                              Doc 1




                                      I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
      For your attorney, if you are   to proceed under Chapter 7, 11 12, or 13 of title 11, United States Code, and have explained the relief
      represented by one              available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                      the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
      If you are not represented      knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
      by an attorney, you do not
      need to file this page.
                                                                                                          Date
                                         Signature of Attorney for Debtor                                                  MM    I    DD   I YYYY




                                         Printed name



                                         Firm name



                                         Number




                                         City                                                             State            ZIP Code




                                          Contact phone                                                   Erneil address




                                         Bar number                                                       State
Filed 04/12/19                                                     Case 19-22291                                                                   Doc 1




       For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you
       bankruptcy without an            should understand that many people find it extremely difficult to represent
       attorney                         themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
       If you are represented by
       an attorney, you do not          To be successful, you must correctly file and handle your bankruptcy case. The rules are very
       need to file this page.          technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules, If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?

                                              No
                                              Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?

                                        UNo
                                        lif   Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        UN0
                                              Yes. Name of Person NICK DITARANTO
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.




                                              gnature of Debt 1                                        Signature of Debtor   2
                                        Date                 /ii                                       Date
                                                         M    I OD / YYYY                                               MM / DD / YYYY

                                        contact phone                                                  Contact phone


                                        Cell phone                                                     Cell phone


                                        Email address                                                  Email address
Filed 04/12/19                                     Case 19-22291                                                          Doc 1




                                                           Certificate Number: 00981 -CAE-CC-032659600

                                                          I 11111 OIL I I II 1011 111111 111111 li i 1111011 III II Ill
                                                                             0098 1-CAE-CC-032659600




                                CERTIFICATE OF COUNSELING


           I CERTIFY that on April 12, 2019, at 9:29 o'clock AM CDT, Lawrence Leblanc
           received from Credit Advisors Foundation, an agency approved pursuant to 11
           U.S.C. 111 to provide credit counseling in the Eastern District of California, an
           individual [or group] briefing that complied with the provisions of 11 U.S.C.
           109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy of the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet.




           Date: April 12, 2019                            By:       Is/S am Hohman


                                                           Name: Sam Hohman


                                                           Title: President, CEO




           * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counseling from the nonprofit budget and credit counseling agency that provided the individual
           the counseling services and a copy of the debt repayment plan, if any, developed through the
           credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 04/12/19                                                                  Case 19-22291                                                                                                                            Doc 1




        Debtor 1               LAWRENCE LEBLANC
                                First Name         Middle Name                   Last Name

        Debtor     2
                    If
        (Spouse.         filing) Fdst Name         Middle Name                   Last Na'-


        United States Bankruptcy Court for the: Eastern District of California

        Case number                                                                                                                                                                           LJ   Check if this is an
                                (It known)                                                                                                                                                         amended filing



      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                              12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
      your original forms, you must fill out a new Summary and check the box at the top of this page.


      •flIU Summarize Your Assets


                                                                                                                                                                                          Your assets
                                                                                                                                                                                          Value of what you own

          Schedule A/B. Property (Official Form 106AI13)
                                                                                                                                                                                              $               0.00
           la. Copy line 55, Total real estate, from Schedule A/B     ..........................................................................................................




           lb. Copy line 62, Total personal property, from Schedule A/B .......
                                                                           .........          ..... ... .... ..... ....... ............................... ................. ......   .       $        11,200.00

           ic, Copy line 63. Total of all property on Schedule A/B                                                                                                                                     11,200.00
                                                                                                                                                                                              $


      •flTh4               Summarize Your Liabilities



                                                                                                                                                                                           Your liabilities
                                                                                                                                                                                           Amount you owe

          Schedule 0. Creditors Who Have Clai ms Secured by Property (Official Form 1 D6D)
                                                                                                                                                                                              $               0.00
           2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Pad 1 of Schedule 0


          Schedule E/F Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                              $         12 983.00
                                                                                                                                                                                                          ,

           3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                              ............................................




           3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                               ................. ........ ..............
                                                                                                                                                                                           + $                0.00


                                                                                                                                                Your total liabilities                        $         12,983.00


                           Summarize Your Income and Expenses


          Schedule): Your Income (Official Form 1061)
                                                                                                                                                                                              $          2,790.00
           Copy your combined monthly income from line 12 of Schedule I               ..........................................................................................




          Schedule J. Your Expenses ( Official Form 106.1)
           Copy your monthly expenses from line 22c of Schedule j                                             ......................
                                                                                                                   .... ..........   ..............................                           $          2,707.00




       Official Form 1 O6Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1 of 2
Filed 04/12/19                                                              Case 19-22291                                                                             Doc 1


       Debtor 1          LAWRENCE LEBLANC                                                                   Case number
                         Fire N,rre    Middle Nerrre       LeM Nerrre




      •FTi              Answer These Questions for Administrative and Statistical Records


            Are you filing for bankruptcy under Chapters 7, 11, or 13?

                  No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
                  Yes


            What kind of debt do you have?

                  Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal,
                  family, or household purpose. 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Li    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                  this form to the court with your other schedules.



       8    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
            Form 122A-1 Line 11; OR, Form 122B Line it OR, Form 122C1 Line 14.                                                                           1,962.00 I




       9.   Copy the following special categories of claims from Part 4, 1mb 6 of Schedule ElF'


                                                                                                                   Total claim


             From Part 4 on Schedule ElF, copy the following:



            9a Domestic support obligations (Copy line 6a.)                                                        $                0.00


                  Taxes and certain other debts you owe the government, (Copy line 6b.)                            $                0.00

                  Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $                0.00


                  Student loans (Copy line 6f.)                                                                    $                0.00


                  Obligations arising out of a separation agreement or divorce that you did not report as          8                0.00
                  priority claims. (Copy line 6g.)


                  Debts to pension or profitsharing plans, and other similar debts (Copy line 6h.)              +$                  0.00


                  Total. Add lines 9a through 9f.                                                                  $                0.00




    Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                  page 2 of 2
Filed 04/12/19                                                               Case 19-22291                                                                                            Doc 1




     Debtor i              LAWRENCE LEBLANC
                           First Name             Middle Name             Last Narrie


     Debtor 2
     (Spouse, it filing) First Naitle             Mrddie Narrre           test Neere



     United States Bankruptcy Court for the.         Eastern District of California
     Case number
      (It   known)

                                                                                                                                                            I   Check if this is an
                                                                                                                                                                amended filing



        Official Form 106Dec
        Declaration About an Individual Debtor's Schedules                                                                                                                12/15

        If two married people are filing together, both are equally responsible for supplying correct information.

        You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
        obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
        years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




        - Sign Below



               Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                     No
               ZJ    Yes      Name of person_NICK DITARANTO                                         . Attach Bankruptcy Petition Proparers Notice, Dec)arat,on, and
                                                                                                      Signature (Otticial Form 119).




               Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
               that they are true and correct.




                ,Rfg",ature   of   Debtor                                     Signature of Debtor 2


                Date_______                                                   Date
                       M / 00 / YYYY                                                    MM/ 00 I   YYYY
Filed 04/12/19                                                                       Case 19-22291                                                                               Doc 1




      Debtor 1                LAWRENCE LEBLANC
                             Frsi Nerrre                 Middle Nenre               Lest Nerrre

      Debtor 2
      (Spouse,    It filing) First Nnrrre                Middle Ner,re              1.551 Nerrr


      United States Bankruptcy Court for the,                  Eastern District of California
      Case number
                                                                                                                                                     U Check if this is an
                                                                                                                                                         amended filing

       Official Form I06AIB
       Schedule A/B: Property                                                                                                                                        12/15

       In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
       category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
       responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
       write your name and case number (if known). Answer every question.


     •iii Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1,   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                  No. Go to Part 2.
           U      Yes, Where is the property?
                                                                             What is the property? Check all that apply,
                                                                                                                               Do not deduct secured claims or exemptions. Put
                                                                             U    Single-family home                           the amount of any secured claims on Schedule 0:
            1.1                                                                                                                Creditors Who Have Claims Secured by Property,
                     Street address, if available, or other description
                                                                             U    Duplex or multi-unit building
                                                                             U    Condominium or cooperative                   Current value of the Current value of the
                                                                             U    Manufactured or mobile home                  entire property?      portion you own?
                                                                             U    Land                                                                   $
                                                                             U    Investment property

                     City                            State       ZIP Code
                                                                             U    Timeshare                                    Describe the nature of your ownership
                                                                                                                               interest (such as fee simple, tenancy by
                                                                             U    Other
                                                                                                                               the entireties, or a life estate), if known.
                                                                             Who has an interest in the property? Check one.

                                                                             U Debtor 1 Only
                     County                                                  U Debtor 2 Only
                                                                             U Debtor 1 and Debtor 2 Only                      U   Check if this is community property
                                                                                                                                   (see instructions)
                                                                             U At least one of the debtors and another
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:

           If you own or have more than one, list here'
                                                                            What is the property? Chock all that apply.
                                                                                                                               Do not deduct secured claims or exemptions. Put
                                                                            U    Single-family home                            the amount of any secured claims on Schedule 0:
            1.2                                                                                                                Creditors Who Have Claims Secured by Property.
                     Street address, if available, or other description
                                                                            U    Duplex or multi-unit building
                                                                            U   Condominium or cooperative                     Current value of the Current value of the
                                                                            U    Manufactured or mobile home                   entire property?      portion you own?
                                                                            U    Land                                          $                        $
                                                                                 Investment property
                                                                                                                               Describe the nature of your ownership
                     City                            State       ZIP Code
                                                                            U    Timeshare
                                                                                                                               interest (such as fee simple, tenancy by
                                                                            U    Other                                         the entireties, or a life estate), if known.
                                                                            Who has an interest in the property? Check one

                                                                            U Debtor 1 only
                     County                                                 U Debtor 2 only
                                                                            U Debtor 1 and Debtor 2 only                       U   Check if this is community property
                                                                            U At least one of the debtors and another              (see instructions)

                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:
Filed 04/12/19                                                                            Case 19-22291                                                                               Doc 1




                                                                               What is the property? Check all that apply           Do not deduct secured claims or exemptions Put
                                                                               U    SinglefamiIy home                               the amount of any secured claims on ScheduleD:
           1.3.                                                                                                                     Creditors Who Have Claims Secured by Property.
                     Street address, if available, or other description        U    Duplex or multi-unit building
                                                                               U    Condominium or cooperative                      Current value of the Current value of the
                                                                                                                                    entire property? portion you own?
                                                                               ci   Manufactured or mobile home
                                                                               U    Land
                                                                               U    Investment property
                     City                            State          ZIP Code   U     Firrieshare                                    Describe the nature of your ownership
                                                                                                                                    interest (such as fee simple, tenancy by
                                                                               U    Other                                           the entireties, or a life estate), if known.

                                                                               Who has an interest in the property? Check one

                                                                               U    Debtor 1 Only
                     County
                                                                               U    Debtor 2 only
                                                                               U    Debtor 1 and Debtor 2 only                      U   Check if this is community property
                                                                               [1                                                       (see instructions)
                                                                                    At   least one of the debtors ,,,1 another

                                                                               Other information you wish to add about this item, such as local
                                                                               property identification number:



      2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
         you have attached for Part 1. Write that number here. ............ ............... ................................. ......... .......




                      Describe Your Vehicles



      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
      you own that someone else drives. If you lease a vehicle, also report it on Schedule G. Executory Contracts and Unexpired Leases.


      3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         U      No
         LA     Yes

                                                  IIOflCP                      Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
          3,1        Make:
                                                                                                                                    the amount of any secured claims on Scherfule 0
                                                  iVI,'M..,iNUiVI                   Debtor 1 only                                   Creditors Who Have Claims Secured by Property
                     Model:
                                                  2005                         U Debtor 2 only
                     Year:                                                                                                          Current value of the Current value of the
                                                                               U Debtor 1 and Debtor 2 only                         entire property?      portion you own?
                                                  205791
                     Approximate mileage:                                      U At least one of the debtors and another
                     Other information:
                                                                                                                                    c 1 500                   e 1.500
                                                                               U Check if this is community property (see
                                                                                    instructions)



         If you own or have more than one, describe here:

                                                                               Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
          3.2        Make:
                                                                                                                                    the amount of any secured claims on ScheduleD'
                     Model:
                                                                               U Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                               U Debtor 2 only
                  Year:                                                                                                             Current value of the Current value of the
                                                                               U Debtor 1 and Debtor 2 only                         entire property?      portion you own?
                  Approximate mileage:                                         U At least one of the debtors and another
                  Other information'
                                                                               U Check if this is commurity property (see
                                                                                    instructions)
Filed 04/12/19                                                          Case 19-22291                                                                                  Doc 1




           13 Make:                                             Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on ScheduleD:
                      Model:                                    U Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                U Debtor 2 only
                  Year:                                                                                              Current value of the Current value of the
                                                                U Debtor 1 and Debtor 2 Only
                  Approximate mileage:                                                                               entire property?      portion you own?
                                                                U At least one of the debtors and another
                  Other information:
                                                                                                                     '5                        '5
                                                                U Check if this is community property        (see
                                                                    instructions)


           34 Make:                                             Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of any secured clmms on Schedule C
                  Model:                                        U Debtor 1 Only                                      Creditors Who Have Claims Secured by Property.
                                                                U Debtor 2 only
                  Year:                                                                                              Current value of the Current value of the
                                                                U Debtor 1 and Debtor 2 only
                  Approximate mileage:                                                                               entire property?      portion you own?
                                                                U At least one of the debtors and another
                  Other information:
                                                                U Chock if this is community property (see
                                                                   instructions)




      4.   Watercraft, aircraft, motor homes, ATV5 and other recreational vehicles, other vehicles, and accessories
           Examples: Boats, trailers motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

           Ld    No
           UYes


                  Make:                                         Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
           4.1
                                                                                                                     the amount of any secured claims on Schedule D:
                  Model:                                        U Debtor 1 only                                      Crcdi(ors Who Have Claims Secured by Property.
                                                                LI Debtor 2 Only
                  Year:
                                                                LI Debtor 1 and Debtor 2 only                        Current value of the Current value of the
                  Other tnformation:                            LI At least one of the debtors and another           entire property?      portion you own?


                                                                U Check if this is community property (see           '5                        '5
                                                                   instructions)



           If you own or have more than one, list here:

           42 Make:                                            Who has an interest in the property? Chock one       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
                  Model:                                        U Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                U Debtor 2 only
                  Year:                                                                                              Current value of the Current value of the
                                                                U Debtor 1 and Debtor 2 only                         entire property?      portion you own?
                  Other information:                            LI At least one of the debtors and another
                                                                                                                     '5                        '5
                                                                U Check if this is community property        (see
                                                                   instructions)




      5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
                                                                                                                                             $ 1 500
           you have attached for Part 2. Write that number here
Filed 04/12/19                                                                                       Case 19-22291                                                                                                        Doc 1




                      Describe Your Personal and Household Items

                                                                                                                                                                                           Current value of the
      Do you own or have any legal or equitable interest in any of the following items?                                                                                                    portion you own?
                                                                                                                                                                                           Do not deduct secured claims
                                                                                                                                                                                           or exemptions.

          Household goods and furnishings
          Examples: Major appliances, furniture, linens, china, kitchenware
          UN0
          LO    Yes Describe..                          HOUSEHOL[) ITEMS                                                                                                                       $3,500


          Electronics
          Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                           collections; electronic devices including cell phones, cameras, media players, games

                No
          U     Yes. Describe


      8   Collectibles of value
          Examples: Antiques and figurines: paintings, prints, or other artwork: books, pictures, or other art objects:
                           stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
                No                              .


          U     Yes. Describe                                                                                                                                                                  $____________________

          Equipment for sports and hobbies
          Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
                           and kayaks; carpentry tools; musical instruments

                No                                                                                                                                     .


          U     Yes. Describe                                                                                                                                                                  $____________________

          Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
                No
          U     Yes, Describe                                                                                                                                                              I   $__________________

      ii. Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          U     No                                                ...,..                                   .               .,             .,.              .


                Yes. Describe . ......... CLOTHING                                                                                                                                             $1,700



      12 Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                    gold, silver

          U     No
                                          ......JEWELRY                                                                                                                                        $1,800
                Yes. Describe. ....

      13. Non-farm animals

          Examples: Dogs, cats, birds, horses

                No                                                     ................................ ....................
          U     Yes. Describe..........:                                                                                                                                                       $_____________________


      14 Any other personal and household items you did not airoady list, including any health aids you did not list

          LA    No
          U     Yes. Give specific                  .                                                                                                                                  .
                                                                                                                                                                                               $_____________________
                information.. ..... .. ......

      is. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                            7.000
          forPart 3. Write that number here ...................................................................................................................................   .3
Filed 04/12/19                                                                                                        Case 19-22291                                                                                                     Doc 1




                        Describe Your Financial Assets


      Do you own or have any legal or equitable interest in any of the following?                                                                                                                        Current value of the
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                                                         or esemptions.

      16 Cash
            Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

                 No
            U    Yes ........... . ... ........................................ ___ .... .................. .... ............ ................ .. ............................ .....
                                                                                                                                                                                       Cash'



      17.   Deposits of money
            Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                       and other similar institutions. If you have multiple accounts with the same institution, list each.

            UNo
            Ld   Yes                                                                                        Institution name:


                                                       17,1.   Checking account:                             BBVA                                                                                         $ 300

                                                       17,2.   Checking account:

                                                       17.3.   Savings account'

                                                       17.4.   Savings account:

                                                       17.5.   Certificates of deposit:                                                                                                                   $

                                                       17.6.   Other financial account:

                                                       177.    Other financial account:                                                                                                                   $

                                                       17,8.   Other financial account

                                                       17.9.   Other financial account:




      18 Bonds, mutual funds, or publicly traded stocks
            Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            LA   No
            U    Yes..................                 Institution or issuer name:

                                                                                                                                                                                                          $

                                                                                                                                                                                                          $

                                                                                                                                                                                                          $




      19    Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
            an LLC, partnership, and joint venture

                 No                                    Name of entity:                                                                                                                 % of ownership:
            U    Yes. Give specific
                                                                                                                                                                                                          $
                 information about
                 them                                                                                                                                                                  __________%        $
Filed 04/12/19                                                                          Case 19-22291                                           Doc 1




      20 Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

              No
         LI   Yes. Give specific             Issuer name
              information about
              them. ..... ................

                                                                                                                                     $




        Retirement or pension accounts
        Examples: Interests in IRA. ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profitsharing plans

         12   No
         LI   Yes. List each
              account separately.. Type of account                     Institution name:

                                             401(k) or similar plan:

                                             Pension plan:

                                             IRA

                                             Retirement account                                                                      $

                                             Keogh:

                                             Additional account:                                                                     $

                                             Additional account:                                                                     $




        Security deposits and prepaymonts
        Your share of all unused deposits you have made so that you may continue service or use from a company
         Examples: Agreements with landlords, prepatd rent, public utilities (electric, gas, water), telecommunications
         companies, or others

         LINo
         IYJ Yes                                                   Institution name or individual:

                                             Electric:

                                             Gas:

                                             Heating oil:                                                                            $
                                             Security deposit on rental unit. RENTAL                                                     2400

                                             Prepaid rent:

                                             Telephone:

                                             Water.
                                                                                                                                     $
                                             Rented furniture:
                                                                                                                                     $
                                             Other:
                                                                                                                                     $



        Annuities (A contract for a periodic payment of money to you, etther for life or for a number of years)

              No

         LI   Yes                            Issuer name and description:
                                                                                                                                     0


                                                                                                                                     $
                                                                                                                                     $
Filed 04/12/19                                                                              Case 19-22291                                                                                 Doc 1




      24 Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

              No
         D    Yes .................. ...... ............
                                                           .Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c).




                                                                                                                                                                  $


        Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
        exercisable for your benefit

         LA   No
         Ll   Yes. Give specific
              information about them... F                                                                                                                         $____________________


         Patents, copyrights, trademarks, trade secrets, and other intellectual property
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

              No
         U    Yes. Give specific
              information about them.


      27 Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

              No
         U    Yes. Give specific        F
              information about them...                                                                                                                           $____________________


      Money or property owed to you?                                                                                                                              Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.

      28. Tax refunds owed to you

              No
         U    Yes Give specific information                                                                                             Federal:
                  about them, including whether
                  you already filed the returns         F,                                                                              State:                $
                  andthetaxyears.......................
                                                                                                                                        Local:                $



      29 Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
              No
         U    Yes. Give specific information...........
                                                                                                                                       Alimony:                   $
                                                                                                                                       Maintenance:               $
                                                                                                                                       Support:

                                                                                                                                     F: Divorce settlement:
                                                                                                                                       Properly settlement:       $

      30 Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                           Social Security benefits; unpaid loans you made to someone else

              No
         U    Yes. Give specific information
Filed 04/12/19                                                                                                           Case 19-22291                                                                                                                                                                            Doc 1




         Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
              No
         U    Yes. Name the insurance company                                Company name:                                                                                                             Beneficiary:                                                                  Surrender or refund value,
                   of each policy and list its value...
                                                                                                                                                                                                                                                                                     $

                                                                                                                                                                                                                                                                                     $


         Any interest in property that is due you from someone who has died
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
         property because someone has died.

              No
         U    Yes. Give specific information.............
                                                                                                                                                                                                                                                                                     $


      33 Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue
               No
         U    Yes. Describe each claim..... ..... ............


      34. Other contingent and unliquidated claims of evory nature, including counterclaims of the debtor and rights
         to set off claims
         LA    No
         U     Yes. Describe each claim.....................
                                                                         .................... ........ ........ ... .........................................................................................................................................................    1$


      35 Any financial assets you did not already list
                                                                                                                                                                                                              .
               No                                                        .                                                                     .           .           .                          .
         U     Yes. Give specific information........
                                                                                                                                                                                                                                                                                     $____________________


      36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                                                                                                                                                     $_2,700
         forPart 4. Write that number here .................................................................................................................................................... .




     •flL              Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

      37 Do you own or have any legal or equitable interest in any business-related property?

         LN    No. Go to Part 6.
         U     Yes. Go to line 38.
                                                                                                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                                                                                                or exemptions

        Accounts receivable or commissions you already earned

         LZ    No
         U     Yes. Describe.......
                                                                                                                                                                                                                                                                                is
         Office equipment, furnishings, and supplies
         Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
         LA    No
         U     Yes. Describe ......
Filed 04/12/19                                                                                         Case 19-22291                                                                                                    Doc 1




         Interests in partnerships or joint ventures

               No
         Li   Yes. Describe                   Name of entity                                                                                                               % of ownership:




                                                                                                                                                                                   %         $


         Customer lists, mailing lists, or other compilations
               No
         U     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                      UNO
                      Li    Yes. Describe........



         Any business-related property you did not already list
         LA    No
         Li   Yes. Give specific
              information .........
                                                                                                                                                                                                 $

                                                                                                                                                                                                 $

                                                                                                                                                                                                 $




      45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
         forPart 5. Write that number here .............................................................................................................................




                       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                       If you own or have an interest in farmland, list it in Part 1.


         Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
              No. Go to Part 7.
         Li   Yes. Go to line 47.

                                                                                                                                                                                             Current value of the
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured claims
                                                                                                                                                                                             or exemptions.
         Farm animals
         Examp/e3: Livestock, poultry, farm-raised fish

         LA    No
         LiYes.........................
Filed 04/12/19                                                                                 Case 19-22291                                                                                                                Doc 1




      48 Crops—either growing or harvested

                No
               Yes. Give specific
               information                                                                                                                                                                        $_____________________

      49 Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
                No
           DYes ............ ....... ..........

                                                                                                                                                                                                  $______

      50 Farm and fishing supplies, chemicals, and feed

                No
           DYes .......
                 ........... ..........

                                                                                                                                                                                                  S

      51.Any farm- and commercial fishing-related property you did not already list
          LNo
          U    Yes. Give specific
               information .............


      52 Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
         for Part 6. Write that number here ................................................................................................................




                       Describe All Property You Own or Have an Interest in That You Did Not List Above


      53 Do you have other property of any kind you did not already list?
          Examples: Season tickets, country club membership

                No
          U    Yes. Give specific
               information                                                                                                                                                                            $__________________




      54 Add the dollar valuo of all of your entries from Part 7. Write that number here ................. ...........___ ............ ................. ..$ 0
                                                                                                                                                                                                                             1
     •fll              List the Totals of Each Part of this Form


      55Part1:Totalrealestate,line2 ........................................................................................................................................               .3    $0


      56 Part 2: Total vehicles, line 5                                                                      $1,500


      57. Part 3: Total personal and household items, line 15                                                $7000


      58 Part 4: Total financial assets, line 36                                                             $2,700


      59 Part 5: Total business-related property, line 45                                                    $0


      60 Part 6: Total farm- and fishing-related property, line 52                                           $0


      61, Part 7: Total other property not listed, line 54                                               + $0


          Total personal property. Add lines 56 through 61 . ...................                        .$11,200                                Copy personal property total               .3   + $_ 11 . 200



          Total of all property on Schedule NB. Add line 55                      1   line 62 .......... .................... ... ............ ... ............................. ........        .$11200
Filed 04/12/19                                                             Case 19-22291                                                                                   Doc 1




        Debtor    1          LAWRENCE LEBLANC
                             First Name           Middle Name               last Name

        Debtor 2
        (Spouse, if fling)   First Name           Middle Name               last Name


        United States Bankruptcy Court for the        Eastern District of California
        Case number
        (If known)
                                                                                                                                                Li   Check if this is an
                                                                                                                                                     amended filing



      Official Form 1060
       Schedule C: The Property You Claim as Exempt                                                                                                            12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equafly responsible for supplying correct information.
      Using the property you listed on Schedule A/B: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more
      space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
      your name and case number (if known).

      For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
      Specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
      of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
      retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
      limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
      would be limited to the applicable statutory amount.


           't'rXTl      Identify the Property You Claim as Exempt


            Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

             Li   You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(h)(3)
             Ld   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



            For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


              Brief description of the property and line on Current value of the            Amount of the exemption you claim       Specific laws that allow exemption
              Schedule A/B that lists this property          portion you own

                                                                Copy the value from         Check only one box for each exemption
                                                                Schedule AIB

            Brief
            description:                                        $                           Li $
             Line from
                                                                                            Li 100% of fair market value, up to
             Schedule A/B                                                                        any applicable statutory limit


            Brief
            description:                                        $                       .   Li   $

             Line from
                                                                                            Li   100% of fair market value, up to
             Schedule A/B                                                                        any applicable statutory limit

            Brief
            description:                                        $.          ---             Li   $

             Line from                    ,                 100% of fair market value, up toLi
             Schedule A/B                 any applicable statutory limit


            Are you claiming a homestead exemption of more than $155,675?
            (Subject to adjustment on 4/01116 and every 3 years after that for cases filed on or after the date of adjustment.)

            LiNo
            U     Yes. Did you acquire the property covered by the exemptinn within 1.215 days before you filed this case?
                         No
                  Li     Yes
Filed 04/12/19                                                    Case 19-22291                                                                              Doc 1




                  Additional Page


           Brief description of the property and line   Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
           on Schedule NB that lists this property      portion you own
                                                        Copy the value from    Check only one box for each exemption
                                                        Schedule A/B

          Brief                                                                                                        703.140 (B) (2)
                            2005 DODGE MAGNUM           $1,500                         1,500
          description:
          Line from                                                            U   100% of fair market value, up to
          Schedule A/B:                                                            any applicable statutory limit

          Brief                                                                                                        703.140 (B) (3)
          description:
                            HOUSEHOLD ITEMS             $3,500                 4 $ 3,500
          Line from                                                            U 100% of fair market value, up to
          Schedule A/B:                                                            any applicable statutory limit


          Brief                                                                                                         Q3 140_(B)(S)
                            CLOTHING                    $1,700                     $ 1,700
          description:
          Line from                                                            U   100% of fair market value, up to
          Schedule A/B'                                                            any applicable statutory limit


          Brief                                                                                                        703.140 (B ) (4)
                            JEWELRY                     $1,800                     $ 1,800
          description:
          Line from                                                            U   100% of fair market value, up to
          Schedule A/B                                                             any applicable statutory limit

          Brief
          description:
                            CHECKING ACCOUNT            $ 300                  Os 300
          Line from                                                            U 100% of fair market value, up to
          Schedule A/B:                                                            any applicable statutory limit


          Brief                                                                                                            140 (B)(5 )
                            RENT DEPOSIT                $2,400                     $ 2,400
          description:
          Line from                                                            U   100% of fair market value, up to    --
                   e A/B'                                                          any applicable statutory limit


          Brief
          description:                                                         U   $

          Line from                                                            U   100% of fair market value, up to
          Schedule A/B'                                                            any applicable statutory limit

          Brief
          description:                                  $                      U   $

          Line from                                                            U   100% of fair market value, up to
          Schedule A/B                                                             any applicable statutory limit


          Brief
          description:                                  $                      U   $

          Line from
                                                                               U   100% of fair market value, up to
          Schedule A/B'                                                            any applicable statutory limit


          Brief
          description:                                  $                      U   $

          Line from
                                                                               U   100% of fair market value, up to
          Schedule A/B'                                                            any applicable statutory limit

          Brief
          description:                                  $                      U   $

          Line from
                                                                               U   100% of fair market value, up to
          Schedule A/B'                                                            any applicable statutory limit


          Brief
          description:                                  $                      U   $

          Line from
                                                                               U   100% of fair market value, up to
          Schedule A/B'                                                            any applicable statutory limit
Filed 04/12/19                                                                             Case 19-22291                                                                                         Doc 1




       Debtor 1             LAWRENCE LEBLANC
                            First Name                     Middle Na,-                     Ldsl Nellie


       Debtor 2
       (Spouse, it riUng(   First Name                     Middle Na—                      last Narrrrt



       United States Bankruptcy Court for the:                  Eastern District of California
       Case number
       (It kriown(                                                                                                                                                  J   Check if this    is an
                                                                                                                                                                        amended filing



       Official Form 106D
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                        12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
       additional pages, write your name and case number (if known).


            Do any creditors have claims secured by your property?
                   No. check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Li     Yes. Fill in all of the information below.


                       List All Secured Claims
                                                                                                                                      Column A               Column B               Column C
          List all secured claims. If a creditor has more than one secured claim, list the creditor separately                        Amount of claim        Value of collateral    Unsecured
          for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                       Do not deduct the      thatsupports this      portion
          As much as possible, list the claims in alphabetical order according to the creditor's name.                                value of collateral,   claim                  If any

                                                                       Describe the property that secures the claim:                  $                      $                     $0
            Credrior's Name


            Number            Street
                                                                       As of the date you file, the claim is: Check all that apply
                                                                       U   Contingent
                                                                       U   Unliquidated
            Cily                           Stale   ZIP Code
                                                                       U   Disputed
        Who owes the debt? Check one                                   Nature of lien. Check all that apply
        U        Debtor 1 only                                         U   An agreement you made (such as mortgage or secured
        U        Debtor 2 only                                             car loan)
        O        Debtor 1 and Debtor 2 only                            U   Statutory lien (such as tax lien, mechanic's lien)
        O        At least one of the debtors and another               U   Judgment lien from a lawsuit
                                                                       U   Other (includino a rioht to oftset)
        U        Check it this claim relates to a
                 community debt
        Date debt was incurred                                         Last 4 digits of account number - - - -

     L?.i                                                              Describe the property that secures the claim:                  $                      $                     $0
            Creditor's Name                                        t



            Number
                                                                       As of the date you file, the claim is: Check all that apply.
                                                                       U   Contingent
                                                                       U   Unliquidated
            City                           State   ZIP Code
                                                                       U   Disputed

        Who owes the debt? Check one                                   Nature of lien. Check all that apply.
        0        Debtor 1 only                                         U   An agreement you made (such as mortgage or secured
        U        Debtor 2 only                                             car loan(
        U        Debtor 1 and Debtor 2 only                            U   Statutory lien Isuch as tax lien, mechanic's lienl
        U        At least one of the debtors and another               0   Judgment lien from a lawsuit
                                                                       U   Other (includino a rioht 10 oftxet(
        U        Check if this claim relates to a
                 community debt
        Date debt was incurred                                         Last 4 digits of account number - - - -

            Add the dollar value of your entries in Column A on this page. Write that number here:
                                                                                                                                      s, 0
Filed 04/12/19                                                                    Case 19-22291                                                                                           Doc 1


        Debtor    1
                               First Name                  Middle Name             Last Name                    I
        Debtor2
        (Spouse, if fifing) First Name                     Middle Name -           Last Name                    I
        United States Bankruptcy Court for the:
                                                                                                                                                                1   Check if this is an
        Case number
        ((known)                                                                                                I                                                   amended filing


      Official Form 106E/F
      Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                       12115

      Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
      List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
      A/B: Property (Official Form I06AIB) and on Schedule 0: Executos'y Contracts and Unexpired Leases (Official Form 1060). Do not include any
      creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
      needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
      any additional pages, write your name and case number (if known).

                         List All of Your PRIORITY Unsecured Claims

            Do any creditors have priority unsecured claims against you?
            Ll   No Go to Part 2.
                 Yes.
       2.   List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim For
            each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
            nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditois name If'you have more than two priority
            unsecured claims, fill out the Continuation Page'of Part 1. If more than one creditor holds a particular claim list the other creditors' in Part 3
            (For an explanation of each type of claim see the instructions for this form in the instruction booklet.)
                                                                                                                                              Total claim    Priority       Nonpriority
                                                                                                                                                             amount         amount


                                                                           Last 4 digits of account number          5T4.                  $_   L1e,         $__________ $ 0
             Priority Creditor's Name

              1 0 52                                  pAt2) 3LVb           When was the debt incurred?              J2/7O?
             Number               SIreet
                 fC$ jØAj y,t-ai.                                          As of the date you file, the claim is: Check all that apply,

             City                                  State    ZIP   Code
                                                                           U   Contingent
                                                                           U   Unhiquidated
             Who incurred the debt? Check one.                             U   Disputed
             U Debtor 1 only
              U       Debtor 2 only                                        Type of PRIORITY unsecured claim:
              U       Debtor 1 and Debtor 2 only                           U   Domestic support obligations
              U       At least one of the debtors and another
                                                                           U   Taxes and certain other debts   you owe the government
              U       Check if this claim is for a community debt          U   Claims for death or personal injury while you were
                                                                               intoxicated
              Is the claim subject to offset?
                      No                                                   U   Other. Specify

              U       Yes
      2.2
                                                                                                                     4g                   $

                 b c5g Street
                                                                           When was the debt incurred?

              Number
                        1)'2.LiO Pi 14LD
                                                                           As of the date you the, the ciaim is: Check all that apply.


              Ci y
                                               cL
                                                State
                                                      3'5
                                                      - CodeZIP
                                                                           U
                                                                           U
                                                                               Contingent
                                                                               Unliquidated

              Who incurred the debt? Check one.                            U Dtsputed
              U       Debtor 1 only                                        Type of  PRIORITY unsecured claim:
              U       Debtor 2 only
                                                                           U Domestic support obligations
              U       Debtor 1 and Debtor 2 only
                                                                           Fl Taxes and certain other debts you owe the government
              U       At least one of the debtors and another
                                                                           U Claims for death or personal injury while you were
              U       Check if this claim   is for a community debt            intoxicated
              is the ciaim subject to offset?                              U Other. Speoty
                  No
              UYes
Filed 04/12/19                                                                Case 19-22291                                                                                     Doc 1


                         List All of Your NON PRIORITY Unsecured Claims

       3. Do any creditors have nonpriority unsecured claims against you?
            D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            iYes

       4 List all of your nonpnority unsecured claims In the alphabetical order of the creditor who holds each claim It a creditor has more than one
          rionpriority unsecured claim list the creditor separately for each claim For each claim listed identify what type of claim it is Do not list claims already
          included in Part 1 II more than one creditor holds a particular claim list the other creditors in Part 3 If you have more than three nonpriority unsecured
                        .
          claims filLout the.Continuation Page of Part 2

                                                                                                                                                               Tot5t chlm

      FTI       LI) I3L j.U4JcfrJ_)CJi4L L1'.'tJD
            Nonpriority rediiOrs a
                                                                                    Last 4 digits of account number
                                                                                                                                                             $_____________________
                                                                                    When was the debt incurred?                       Li)
                j
            Numbe
                                 Al
                                 tr et
                                       ni
                                       .              D Li

                                                              e   ZIP cdtre         As of the date you file, the claim is: Check all that apply.

                                                                                    U Contingent
            Who incurred the debt? Check one.                                       U Unhquidated
            U Debtor 1 Only                                                         U Disputed
            U Debtor 2 only
            U       Debtor 1 and Debtor 2 only                                      Type of NONPRIORITY unsecured claim:
            U At least one of the debtors and another                               U    Student ioans

            U Check if this claim is for a community debt                           Li   Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
            Is the claim subject to offset?                                         U    Debts to pension or profit-sharing plans, and other similar debts
            U No                                                                    U    Other. Specify
            U Yes

                                                                                    Last 4 digits of account number
                                                                                    When was the debt incurred?
                                                 el




                                                                                    As of the date you file, the claim is: Check au that apply.

            City
                          ,,_,         i2vgi2. __52,
                                                 State
                                                       71)
                                                         ZiP Code
                                                                                         Contingent

            Who incurred the debt? Check one.                                       U    unliquidated

            U       Debtor 1 only
                                                                                    U    Disputed

            U       Debtor 2 only
                                                                                    Type of NONPRIORITY unsecured claim:
            U       Debtor 1 and Debtor 2 only
            U       At least one of the debtors and another                         U    Student ioans
                                                                                    U    Obligations arising out of a separation agreement or divorce
            U       Check if this claim is for a community debt                          that you did not report as priority ciaims

            Is the claim subject to offset?                                         U    Debts to pension or proft-sharing plans, and other simitar debts

            U       No
                                                                                    U    Other. Specify

            UYes



                                                                                    When was the debt incurred?

            Nuager
                                   IAJ
                                 Street
                                            q-1-M
                                                  Ar
                                                                                    As of the date you file, the claim is: Check au that apply.
            city                   "                              ZIP Code
                                                                                    U    Contingent
            Who incurred the debt? Check one.
                                                                                    U    Unliquidated
            U       Debtor 1 only                                                        Disputed
            U       Debtor 2 only
            U Debtor 1 and Debtor 2 only                                            Type of   NONPRIORITY unsecured claim:
            U       At least one of the debtors and another
                                                                                    U    Student ioans
            U       Check if this claim is for a community debt                     U    Obligations arising Out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
            Is the claim subject to offset?                                                                               . plans, and other similar debts
                                                                                    J    Debts to pension or proft-shanng
            U       No                                                              LI   Other. Specify
            Uves
Filed 04/12/19                                                                            Case 19-22291                                                                                     Doc 1


                         Your NONPRIORITY Unsecured Claims - Continuation Page


         After listing any entries on this page number them beginning with 4 5 followed by 4 6 and so forth                                                                   Total claim




                             ijjico
             Nonpnooty Creditors Name
                                                     _uira3                                      Last4 digits of account number


                                                                                                 When was the debt incurred?
                OS3O      D!(LIOt
             Numbe

                .
             City
                   Street

                     I'4LK5 .ILLt.                            _     _3ç(0
                                                                   State       ZIP Code
                                                                                                 As of the date you ide, the claim is: Check all that apply.

                                                                                                 9 C,nntinriint
                                                                                                      Unhiquidated
             Who incurred the debt? Check one.                                                   0    Disputed
             0      Debtor 1 only
             0      Debtor 2 Only                                                                Type of NONPRIORITY unsecured claim:
             0      Debtor 1 and Debtor 2 only
                                                                                                 0    Student loans
             0      At least one of the debtors and another
                                                                                                 0    Obligations arising Out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
             0 Check if this claim is for a community debt
                                                                                                 0 Debts to pension or profit-sharing plans, and other similar debts
             is the claim subject to offset?                                                     0 Other. Specify
             IJNo
             OYes




                                                                                                 Last 4 digits of account number - -                    -                 $
             Nonprionty Creditors Name
                                                                                                 When was the debt incurred?

             Number           Street
                                                                                                 As of the date you file, the claim is: Check all that apply.

             City                                                  State       ZIP Code          Cl   Contingent
                                                                                                 0    Unhiquidated
             Who incurred the debt? Check one.                                                   0    Disputed
             0      Debtor 1 only
             0      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
             O      Debtor 1 and Debtor 2 only                                                   0    Student loans
             0      At least one of the debtors and another
                                                                                                 C]   Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
             0      Check if this claim is for a community debt
                                                                                                 C]   Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                     0    Other. Specify____________________________________
                    No
             OYes
                                       .   -                  ..           .




                                                                                                 Last 4 digits of account number - - -

             Nonpnority Creditors Name
                                                                                                 When was the debt incurred?

             Number           Street
                                                                                                 As of the date you file, the claim is: Check all that apply.

     -       City                                                  State       ZIP Code     -    C]   Contingent
                                                                                                 C]   Unliquidated
             Who incurred the debt? Check one.                                                   0    Disputed
             0      Debtor 1 only
             0      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
             0      Debtor 1 and Debtor 2 only                                                   O    Student loans
             0      At least one of the debtors and another                                      U    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
             C]     Check if this claim is for a community debt
                                                                                                 0    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                     C]   Other. Specify_________________________________
             0      No
             C]     Yes
Filed 04/12/19                                                                 Case 19-22291                                                                                Doc 1




       Debtor               LAWRENCE LEBLANC
                            First Nenre                  Middle Neree

       Debtor 2
       (Spouse If fiIing(   First Neere                  Middle Nerrre          Lest Nerrre


       United States Bankruptcy Court for the:             Eastern District of California

       Case number
        (It knowrr(                                                                                                                                   Check if this is an
                                                                                                                                                      amended filing



      Official Form 106G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
      additional pages, write your name and case number (if known).


       1 Do you have any executory contracts or unexpired leases?
                   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Li     Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1 06A18),

       2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
           unexpired leases.



            Person or company with whom you have the contract or lease                                  State what the contract or lease is for


      2.1

            Name


            Number             Street


            City                                 State         ZIP Code

      22

            Name


            Number             Street


            City                                 State         ZIP Code

      2.3

            Name


            Number             Street


            City                                 State         ZIP Code

      2.4

            Name


            Number             Street


            City                                 State         ZIP Code                       -

      2.5

            Name


            Number            Street


            City                                 State         ZIP Code
Filed 04/12/19                                                                          Case 19-22291                                                                                Doc 1



       Debtor 1              LAWRENCE LEBLANC
                             Fjst Name                      Middle Name                 Last Name

       Debtor 2
       (Spouse, if filing)   wel Name                       M,ddle Na,,,,,              LasI Name


       United States Bankruptcy Court for the                   Eastern DistriCt of California
       Case number
       (If known)
                                                                                                                                                           U   Check if this is an
                                                                                                                                                               amended filing

      Official Form 106H
      Schedule H: Your Codebtors                                                                                                                                         12/15

      Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
      are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
      and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
      case number (if known). Answer every question.


           Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
              1No

            U     Yes
           Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
            Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, i'exas, Washington, and Wisconsin.)

            U     No. Go to line 3.
            LI    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                  UNo
                  LI    Yes. In which community state or territory did you live?                                . Fill in the name and current address of that person.



                        Name of your spouse, former spouse, or Isgel equisaleni


                        Number                 Sired


                        City                                                 Slate                  ZIP Cods


           In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
           shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
            ScheduleD ( Official Form 106D), Schedule E/F(Official Form 106E/F), or Schedule G (Official Form 1060). Use ScheduleD,
            Schedule ElF, or Schedule G to fill out Column 2.

             Column 1: Your codebtor                                                                                    Column 2: The creditor to whom you owe the debt

                                                                                                                         ChoCk all schedules that apply:



               Name
                                                                                                                         LI   Schedule 0, line

                                                                                                                         U    Schedule ElF, line
               Number             Street                                                                                 U    Schedule G, line

               City                                                             State                ZIP Code



               Name
                                                                                                                         U    Schedule 0, line

                                                                                                                         U    Schedule E/F, line
               Number             Street                                                                                 U    Schedule G. line

               City                                                             State                ZIP Code



               Neme
                                                                                                                         U    Schedule D, line

                                                                                                                         LI   Schedule S/F. line
               Number             SIred                                                                                  Li   Schedule C. line

               City                 .      .    .      .                        State                ZIP Code
Filed 04/12/19                                                              Case 19-22291                                                                                    Doc 1




           Debtor 1             LAWRENCE LEBLANC
                               First Nerree            Middle Ndree          Lest Na,rre


           Debtor 2
           )Speuse, if fIling) First Name              Middle Narmre         Last Nemee


           United States Bankruptcy Court for the:           Eastern District of California
           Case number                                                                                              Check if this is:
           (It known)
                                                                                                                    Li   An amended filing
                                                                                                                    Li   A supplement showing postpetition chapter 13
                                                                                                                         ncome as of the following date:
      Official Form 1061                                                                                                      DD/ YYYY

      Schedule I: Your Income                                                                                                                                        12/15

      Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
      supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse
      If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
      separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                             Describe Employment


       1     Fill in your employment
             information.                                                           Debtor I                                        Debtor 2 or non-filing spouse

              If you have more than one job,
              attach a separate page with
              information about additional           Employment status           Ed    Employed                                     Li       Employed
              employers.                                                         Li    Not employed                                 Li       Not employed

              Include part-time, seasonal, or
              self-employed work.
                                                                               DRIVER
                                                     Occupation
              Occupation may include student
              or homemaker, if it applies.
                                                     Employer's name           TIRECO / TDX


                                                     Employer's address        500W. 190TH ST.
                                                                                Number Street                                     Number        Street




                                                                               GARDENA, CA 90248
                                                                                City                  State   ZIP Code            City                      State ZIP Code

                                                     How long employed there?          1 YEAR



                             Give Details About Monthly Income

             Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
             spouse unless you are separated.
             If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
             below. If you need more space, attach a separate sheet to this form.

                                                                                                               For Debtor 1        For Debtor 2 or
                                                                                                                                   non-filing spouse

               List monthly gross wages, salary, and commissions (before all payroll
               deductions). If not paid monthly, calculate what the monthly wage would be.            2.
                                                                                                              $_2.800                   $_____________

               Estimate and list monthly overtime pay.                                                3. + $_300                 + $____________


               Calculate gross income. Add line 2 + line 3.                                           4.      $3,100                    $_
Filed 04/12/19                                                                                 Case 19-22291                                                                                        Doc 1




                                                                                                                                      For Debtor I         For Debtor 2 or
                                                                                                                                                               filin

          Copyline 4 here ......................................   ......... ............................................. .3   4.    $3100                  $0

       5 List all payroll deductions:

           5a. Tax, Medicare, and Social Security deductions                                                                    5a.   $310                   $_____________
           5b. Mandatory contributions for retirement plans                                                                     5b.   $_____________         $______________
           5c. Voluntary contributions for retirement plans                                                                     Sc.   $                      $_____________
           5d. Required repayments of retirement fund loans                                                                     5d.   $____________          $_____________
           5e. Insurance                                                                                                              $                      $_____________
                Domestic support obligations                                                                                    5f.   $                      $_____________

           5g. Union duos                                                                                                       5g.   $                      $_____________

           5h. Other deductions. Specify:                                                                                       5h. + $                + $_____________

        6. Add the payroll deductions. Add lines 5a 4 5b + 5c + 5d ± 5e ±5f + 5g + 51h.                                          6.   $310                   $0


        7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                   7.   $ 2.790                $0


       S. List all other income regularly received:

           8a. Net income from rental property and from operating a business,
               profession, or farm
                Attach a statement for each property and business showing gross
                receipts, ordinary and necessary business expenses, and the total
                                                                                                                                      $                      $______________
                monthly net income.                                                                                             8a.
           8b. Interest and dividends                                                                                                 $____________          $_____________
                Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                      $                      $______________
                settlement, and property settlement.                                                                            8c.
           8d. Unemployment compensation                                                                                        8d.   $.                     $_____________
           8e. Social Security                                                                                                  8e    $                      $_____________
           8f. Other government assistance that you regularly receive
                Include cash assistance and the value (if known) of any non-cash assistance
                that you receive,such as food stamps (benefits under the Supplemental
                Nutrition Assistance Program) or housing subsidies.
                Specify:                                                                                                        8f.   $____________          $_____________

           8g. Pension or retirement income                                                                                           $____________          $_____________

                Other monthly income. Specify: ____________                                                                     8h. + $.                   + $_____________

       9. Add all other income. Add lines 8a               1   8b 4 8c 4 8d 8e ± 8f '4'8g 4 8h.                                 9.    $0                     $0


       10 Calculate monthly income. Add line 7 + line 9,                                                                                                                   -    2 790
                                                                                                                                 10   $ 2' 790         +      0
                                                                                                                                                             $____________ - $____________
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

       ii. State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
          friends or relatives.
          Do not include any amounts already included in lines 210 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                                                           11.+ $___________

       12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                   $2,790
          Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical mlormation, if it applies                                                  12.
                                                                                                                                                                                   Combined
                                                                                                                                                                                   monthly income
        13 Do you expect an increase or decrease within the year after you file this form?
           LJ   No.
           LI   Yes. Explain:
Filed 04/12/19                                                                   Case 19-22291                                                                                        Doc 1




           Debtor   1          LAWRENCE LEBLANC
                               FirM Nrne                Middle Na ­.               LesI Nenre                         Check if this is:

           Debtor 2
           (Spouse. it fung)   First Norrre             Mddle Ne,r,o               Lust Nurrre
                                                                                                                      IJ   An amended filing
                                                                                                                      IJ   A supplement showing postpetition chapter 13
           United States Bankruptcy Court for the:           Eastern District of California                                expenses as of the following date
           Case number
            (if known(




          Official Form 106J
          Schedule J: Your Expenses                                                                                                                                         12/15

          Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
          information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
          (if known). Answer every question.

      •n&                      Describe Your Ilousehold

      1     Is this a joint case?

                 No. Go to line 2.
            U    Yes. Does Debtor 2 live in a separate household?

                               No
                          U    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

      2     Do you have dependents?                    J No
                                                                                                      Dependent's relationship to           Dependent's         Does dependent live
            Do not list Debtor 1 and                      Yes. Fill out this information for          Debtor I or Debtor 2                  age                 with you?
            Debtor 2.                                     each dependent ...... .... ............... ..... '--'-" -
            Do not state the dependents                                                          SON                                        9
                                                                                                                                                                U     No
                                                                                                                                                                 —A
            names                                                                                         -                                                           Yes

                                                                                                 SON                                        10                  UNo
                                                                                                                                                                      Yes

                                                                                                 DAUGHTER                                   6                   U     No
                                                                                                                                                                      Yes

                                                                                                 DAUGHTER                                   17                  U     No
                                                                                                                                                                      Yes

                                                                                                                                                                UNO
                                                                                                                                                                U     Yes

            Do your expenses include
                                                           N0
            expenses of people other than
            yourself and your dependents?                 Yes


     IFflF                Estimate Your Ongoing Monthly Expenses

          Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
          expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
          applicable date.

          Include expenses paid for with non-cash government assistance if you know the value of
          such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                      Your expenses

             The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                   1 , 200
                                                                                                                                                 $_______________________
              any rent for the ground or lot.                                                                                         4.

              If not included in line 4:

              4a Real estate taxes                                                                                                    4a         $

                        Property, homeowner's, or renter's insurance                                                                  4b.             50

                        Home maintenance, repair, and upkeep expenses                                                                 4c.        $

                        Homeowner's association or condominium dues                                                                   4d.
Filed 04/12/19                                                               Case 19-22291                                                         Doc 1




                                                                                                                                   Your expenses


                                                                                                                               $
       5.   Additional mortgage payments for your residence, such as home equity loans                              5.


       6    Utilities:
                    Electricity, heat, natural gas                                                                  60.        $ 200

                    Water, sewer, garbage collection                                                                6b         $ 50

            Sc      Telephone, cell phone, Internet, satellite, and cable services                                  6c.        $ 135

            6d.     Other, Specify:                                                                                 Gd.        $

       7    Food and housekeeping supplies                                                                          7          $ 500

       8.   Childcare and children's education costs                                                                           $

       9,   Clothing, laundry, and dry cleaning

      10    Personal care products and services                                                                                $ 100

      11    Medical and dental expenses                                                                             11         $

            Transportation. Include gas, maintenance, bus or train tare.                                                       $ 300
            Do not include car payments.                                                                            12.

                                                                                                                               ,,. 75
            Entertainment, clubs, recreation, newspapers, magazines, and books                                      13

            Charitable contributions and religious donations                                                        14         $

      15    Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.

                    Life insurance                                                                                  iSa.       $

                    Health insurance                                                                                           $

                    Vehicle insurance                                                                                          $ 67

                    Other insurance. Specify:______________________________                                         15d        $


      16    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
             Specify:                                                                                               16.


      17    Installment or lease payments:

                    Car payments for Vehicle 1                                                                                 Zb

                    Car payments for Vehicle 2                                                                                 $

             17c    Other. Specify:                                                                                  i7c       $

             17d.   Other. Specify.                                                                                  17d.      $


      18,   Your payments of alimony, maintenance, and support that you did not report as deducted from
            your pay on line 5, Schedule 1, Your Income (Official Form 1061).                                            18.


            Other payments you make to support others who do not live with you.
            Specify:______________________________________________________                                               19


            Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

             20a    Mortgages on other properly

                    Real estate taxes                                                                                          $

                    Property, homeowner's, or renter's insurance                                                               $

                    Maintenance, repair, and upkeep expenses                                                        20d        $

                    Homeowner's association or condominium dues                                                     20e,       $
Filed 04/12/19                                                           Case 19-22291                                             Doc 1




      21     Other. Specify:


      22.   Calculate your monthly expenses.

                 Add lines 4 through 21.

                 Copy line 22 (monthly expenses for Debtor 2), if any. from Official Form 106J.2

                 Add line 22a and 22b. The result is your monthly expenses.




      23    Calculate your monthly net income.
                  Copy line 12 (your combined monthly income) from Schedule I.                                    23a

                  Copy your monthly expenses from line 22c above.                                                 23b    —$2,707

                  Subtract your monthly expenses from your monthly income.
                                                                                                                          $83
                  The result is your monthly net income.                                                          23c.




      24.   Do you expect an increase or decrease in your expenses within the year after you file this form?

            For example, do you expect to finish paying for your car loan within the year or do you expect your
            mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

             JNo.
               Yes.   . Explain here
Filed 04/12/19                                                                      Case 19-22291                                                                                Doc 1




           Debtor   1          LAWRENCE LEBLANC
                              First Nanra                Middle Narn                 Last Nanre                      Check if this is:

           Debtor   2
           (Spouse, it filing) ru Na,r,e                 M,ddie Ne,n                 Last Nanre
                                                                                                                     LI   An amended filing
                                                                                                                     LI   A supplement showing postpetition chapter 13
           United States Bankruptcy Court for the              Eastern District of California                             expenses as of the following date:

           Case number
           (If known)




      Official Form 106J-2
      Schedule J-2:                              Expenses for Separate Household of Debtor 2                                                                            12/15

      Use this form for Debtor 2's separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. If Debtor I and
      Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
      only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. If more space is
      needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
      question.

      ORM                     Describe Your Household

      1.    Do you and Debtor I maintain separate households?

            LI          No, Do not complete this form
            LI          Yes

            Do you have dependents?                     LI   No                                   Dependent's relationship to              Dependent's     Doos dependent live
            Do not list Debtor 1 but list all           U    Yes. Fill out this information for   Debtor 2:                                age             with you?
            other dependents of Debtor 2                     each dependent
            regardless of whether listed as a                                                                                                                   No
            dependent of Debtor 1 on                                                                                                                       LI   Yes
            Schedule J.
                                                                                                                                                                No
            Do not state the dependents'
            names,
                                                                                                                                                           U    Yes

                                                                                                                                                                No
                                                                                                                                                           LI   Yes

                                                                                                                                                           LINO
                                                                                                                                                           LI   Yes

                                                                                                                                                                No
                                                                                                                                                           LI   Yes

            Do your expenses include
            expenses of people other than
                                                        LI   No
            yourself, your dependents, and                   Yes
            Debtor I?


      1T                  Estimate Your Ongoing Monthly Expenses

       Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed.

       Include expenses paid for with noncash government assistance if you know the value of
       such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                  Your expenses

       4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                     4.      $_______________________
              any rent for the ground or lot.

              If not included in line 4:

                        Real estate taxes                                                                                            4a.     $_______________________

                        Property, homeowner's, or renter's insurance                                                                 4b.     $_______________________

                        Home maintenance, repair, and upkeep expenses                                                                4c.     $_______________________

                        Homeowner's association or condominium dues                                                                  4d.     $_________________________


           Official Form 1 06J-2                                            Schedule J-2: Expenses for Separate Household of Debtor 2                                page 1
Filed 04/12/19                                                                 Case 19-22291                                                                      Doc 1


       Debtor 1                                                                                        Case number
                           First Name     Middle Nanre       Last Na,-




                                                                                                                                     Your expenses


                                                                                                                                    $_______________________
        5. Additional mortgage payments for your residence, such as home equity loans                                    5.

        6.    Utilities:

               6a.    Electricity, heat, natural gas                                                                    Ga.         $_________________________

               61b.   Water, sewer, garbage collection                                                                   Gb,        $_________________________

                      Telephone, cell phone, Internet, satellite, and cable services                                     Sc,        $_______________________

                      Other. Specify:                                                                                    6d,        $_______________________

       7.     Food and housekeeping supplies                                                                            7.          $_____________________

        8.    Childcare and children's education costs                                                                              $______________________

              Clothing, laundry, and dry cleaning                                                                        9.         $_____________________

      10.     Personal care products and services                                                                        10,        $_____________________

      11.     Medical and dental expenses                                                                                11.        $_____________________

      12.     Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                    $______________________
               Do not include car payments.

               Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.        $_____________________

      14.      Charitable contributions and religious donations                                                          14.        $_______________________

      15.      Insurance.
               Do not include insurance deducted from your pay or included in lines 4 or 20.

               15a, Life insurance                                                                                                  $_______________________

               15b. Health insurance                                                                                                $______________________

               15c, Vehicle insurance                                                                                               $______________________

                      Other insurance. Specify:                                                                          15d.       $_______________________


      16.     Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
               Specify:                                                                                                  16.        $_______________________


      17      Installment or lease payments:

               17a. Car payments for Vehicle 1                                                                           17a.       $_______________________

               17b. Car payments for Vehicle 2                                                                                      $_______________________

                      Other. Specify:                                                                                    17c,       $_______________________

                      Other. Specify'                                                                                    17d.       $_________________________

      18.     Your payments of alimony, maintenance, and support that you did not report as deducted from
              your pay on line 5, Schedule I, Your Income (Official Form 1061).                                               18.
                                                                                                                                    $______________________

      19.      Other payments you make to support others who do not live with you.

              Specify:                                                                                                              $_____________________

              Other real property expenses not included in lines 4 or S of this form or on Schedule!: Your Income.

               20a. Mortgages on other property                                                                         20a.        $_______________________

               20b. Real estate taxes                                                                                               $__________________________

                      Property, homeowner's, or renter's insurance                                                      20c.        $_______________________

               20d. Maintenance, repair, and upkeep expenses                                                            20d.        $_______________________

               20e. Homeowner's association or condominium dues                                                         20e.        $_______________________



             Official Form 106J-2                                        Schedule J2: Expenses for Separate Household of Debtor 2                        page 2
Filed 04/12/19                                                         Case 19-22291                                                       Doc 1


      Debtor 1                                                                                       Case number   it
                     First Name    Middle Name        Last Name




          Other. Specify:                                                                                               +$



          Your monthly expenses. Add lines 5 through 21
          The result is the monthly expenses of Debtor 2. Copy the result to line 22h of Schedule .1 to calculate the
          total expenses for Debtor 1 and Debtor 2.                                                                           O




         Line not used on this form.




         Do you expect an increase or decrease in your expenses within the year after you file this form?

         For example, do you expect to finish paying for your car loan within the year or do you expect your
         mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

         LI   No.
              Yes.     Explain here:




        Ofticial Form 106J-2                                      Schedule J-2: Expenses for Separate Household of Debtor 2       page 3
Filed 04/12/19                                                    Case 19-22291                                                     Doc 1


                                               Instruction page only -
                                              DO NOT FILE THIS PAGE
                                                 WITH THIS FORM
                 Summary of Your Assets and Liabilities and Certain
                 Statistical Information (OfficaI Form 106Sum)


                 When you file for bankruptcy. you niust                        A tier you till oLil all of the forms, complete
                 summarize certain information from the                         Sumniarv o/ Your Assets and Liabilities and
                 following forms:                                               Certain Statistical Jnjormatjon (Official Form
                                                                                lO6Sum) to report the totals of certain
                 a Schedule A/B. Properly (Official                             information that you listed in the forms.
                      Form 106A/B)
                                                                                If you are tiling an amended version of any of
                 a Sc/icc/ole D: Creditors Who i-love C/aims                    these forms at some time aller you file your
                     Secured by Properly (Official Form I 06D)                  original forms, you must fill out a new Summary
                                                                                to ensure that your information is up to date and
                 a Schedule E/F: Creditors Who Have
                                                                                you must check the box at the top.
                      Unsecured Claims (Official Form I 06E/F)

                 a   Schedule 1:     m,i Income (Official
                                    )7



                      Form 1061)

                 a   Schedule .1: Your Expenses (Official Form
                      lO6J)

                 a Chapter 7 Statement of Your Current
                     Month/v Income (Official Form I 22A- 1).
                     Chapter 11 Statement       of Your Curieiit
                     Month/v Income (Official Form 12213). or
                     Chapter 13 Statement of Your Current
                     Month/v Income and Ca/c u/a/ion qf
                     Commitment Period (Official Form I 22C- I




                 Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 1 O6Sum)   page 29
Filed 04/12/19                                                                 Case 19-22291                                                                         Doc 1




        Debtor 1              LAWRENCE LEBLANC
                              First Name               Middle Na—                last Name


        Debtor 2
        (Spouse, it tiling)   First Name               Middle Name               Last Name



        United States Bankruptcy Court for the:             Eastern District of California
        Case number
         (If known)                                                                                                                       I   Check if this is an
                                                                                                                                              amended filing




       Official Form 107
       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                 12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
       number (if known). Answer every question.


                         Give Details About Your Marital Status and Where You Lived Before


        1. What is your current marital status?


              U     Married
              L!i   Not married



        2 During the last 3 years, have you lived anywhere other than where you live now?

             CA     No
             U      Yes. List.alI of the places you lived in the last 3 years. Do not include where you live now.


                      Debtor 1:                                           Dates Debtor 1      Debtor 2:                                         Dates Debtor 2
                                                                          lived there                                                           lived there


                                                                                              U   Same as Debtor 1                            U   Same as Debtor 1


                                                                          From                                  From
                      Number               Street                                                 Number Street
                                                                          To                         To




                      City                          State   ZIP Code                              City               State   ZIP Code


                                                                                              U   Same as Debtor I                            U   Same as Debtor 1


                                                                          From                                                            From
                      Number               Street                                                 Number Street
                                                                          To                        To




                      City                          State ZIP Code                                City               State     ZIP Code


        3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
           and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

                    No
             U      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1 06H).




      •niwn              Explain the Sources of Your Income
Filed 04/12/19                                                              Case 19-22291                                                                                        Doc 1




        4   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1

                 No
                 Yes. Fill in the details.

                                                               Debtor I                                                 Debtor 2

                                                               Sources of income               Gross income             Sources of income               Gross income
                                                               Check all that apply.           (before deductions and   Check all that apply.           (before deductions and
                                                                                               exclusions)                                              exclusions)

                                                                    Wages, commissions,                                      Wages, commissions,
                  From January I of current year until                                             11 769
                                                                    bonuses, tips                    '                       bonuses, tips              $____________________
                  the date you filed for bankruptcy:
                                                                    Operating a business                                Ll   Operating a business


                  For last calendar year:
                                                                    Wages, commissions.                                 LI   Wages, commissions,
                                                                    bonuses, tips              $18,947                       bonuses, tips          $___________________
                  (January 1 to December 31, 2018          )   LI   Operating a business                                LI   Operating a business
                                               YyYy



                  For the calendar year before that:
                                                                    Wages, commissions,                                 LI   Wages, commissions,
                                                                    bonuses, tips                                            bonuses, tips
                                                                                               $            (()
                                                                                                             --
                  (January ito December 31, 2017           )   LI   Operating a business                                LI   Operating a business
                                            vyvy



        5. Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
            and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
            winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            51   No
            LI   Yes. Fill in the details.

                                                               Debtor I                                                  Debtor 2

                                                               Sources of income               Gross income from         Sources of income              Gross income from
                                                               Describe below,                 each source               Describe below.                each source
                                                                                               (before deductions and                                   (before deductions and
                                                                                               exclusions)                                              exclusions)



                  From January 1 of current year until                                                                                              $
                  the date you filed for bankruptcy:
                                                                                                                                                    $




                  For last calendar year:                                                                                                           $

                  (January 1 to December 31,                                                                                                        $
                                               YYyY
                                                                                                                                                    S



                  For the calendar year before that:                                                                                                $

                  (January ito December31, ______
                                               yYyY
                                                                                           $
Filed 04/12/19                                                          Case 19-22291                                                                                 Doc 1




                   List Certain Payments You Made Before You Filed for Bankruptcy




        6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

           IJ   No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?

                    D   No. Go to line 7.

                    D   Yes. List below each creditor to whom you paid a total of $6,225 or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

           Ld   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                    U   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                       Dates of       Total amount paid            Amount you still owe   Was this payment for...
                                                                       payment


                                                                                                                                          U    Mortgage
                         Creditors Name
                                                                                                                                          U    Car

                         Number Street                                                                                                    U    Credit card

                                                                                                                                          U    Loan repayment

                                                                                                                                          U    Suppliers or vendors

                                                                                                                                          LI   Other
                         City                State        ZIP Code




                                                                                                                                          LI   Mortgage
                         Creditor's Name
                                                                                                                                          LI   Car

                         Number Street
                                                                                                                                          LI   Credit card

                                                                                                                                          LI   Loan repayment

                                                                                                                                          LI   Suppliers or vendors

                                                                                                                                          LI   Other
                         City                Stale        ZIP Code




                                                                                      $                        $                          LI   Mortgage
                         Creditor's Name
                                                                                                                                          LI   Car

                         Number Street
                                                                                                                                          LI   Credit card

                                                                                                                                          LI   Loan repayment

                                                                                                                                          U    Suppliers or vendors

                                                                                                                                          LI   Other
                         City               State         ZIP Code
Filed 04/12/19                                                           Case 19-22291                                                                    Doc 1




        7   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
            Insiders include your relatives: any general partners; relatives of any general partners; partnerships of which you are a general partner;
            corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities: and any managing
            agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
            such as child support and alimony.

                No
            U   Yes. List all payments to an insider.
                                                                         Dates of       Total amount      Amount you still   Reason for.this payment
                                                                         payment        paid              owe



                 Insider's Name



                 Number    Street




                 City                            State   ZIP Code




                 Insiders Name


                 Number    Street




                 City                            State   ZIP Code



        8   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
            an insider?
            Include payments on debts guaranteed or cosigned by an instder.


                No
            U   Yes. List all payments that benefited an insider.

                                                                       Dates of         Total amount      Amount you still   Reason for this payment
                                                                       payment          paid              owe
                                                                                                                             Include creditors name


                 Insider's Name                                                     -



                 Number Street




                 C ty                            State   ZIP Code'




                 Insiders Name



                 Number Street




                 City                            State   ZIP Code
Filed 04/12/19                                                                Case 19-22291                                                                                Doc 1




      •fl          Identify Legal Actions, Repossessions, and Foreclosures

          Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
          List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
          and contract disputes.

              No
          U   Yes. Fill in the details.

                                                                  Nature of the case                    Court or agency                             Status of the case



               Case title                                                                             Court Name
                                                                                                                                                    U    Pending

                                                                                                                                                    U    On appeal

                                                                                                      Number Street                                 U    Concluded

               Case number
                                                                                                      City                   Slate   ZIP Code




               Case title                                                                             Court Name
                                                                                                                                                    Ui   Pendtng

                                                                                                                                                    U    On appeal

                                                                                                      Number Street                                 Ui   Conctuded

               Case number
                                                                                                      city                   State   ZIP Code



          Within 1 year before you filed for bankruptcy, was any of your proporty repossessed, foreclosed, garnished, attached, seized, or levied?
          Check all that apply and fill in the details below.

              No. Gotolinell.
          U   Yes. Fill in the information below.

                                                                            Describe the property                                     Date       Value of the property




                    Creditor's Name



                    Number    Street                                        Explain what happened

                                                                            Ui   Property was repossessed.
                                                                            Li   Property was foreclosed.
                                                                            Li   Property was garnished.

                    City                       State   ZIP Code             Li   Property was attached, seized, or levied.

                                                                            Describe the property                                     Date        Value of the propertt




                    Creditor's Name



                    Number    Street
                                                                            Explain what happened


                                                                            U    Property was repossessed.
                                                                            Li   Property was foreclosed.
                                                                                 Property was garnished.
                    City                       State   ZIP Code
                                                                            Li   Property was attached, seized, or levied.
Filed 04/12/19                                                            Case 19-22291                                                                  Doc 1




        11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
           accounts or refuse to make a payment because you owed a debt?

               No
           U   Yes. Fill in the details.

                                                               Describe the action the creditor took                   Date action      Amount
                                                                                                                       was taken
               Creditors Name



               Number Street




               City                           State ZIP Code   Last 4 digits of account number: XXXX—       -


           Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
           creditors, a court-appointed receiver, a custodian, or another official?

               No
           U   Yes


                      List Certain Gifts and Contributions


          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

               No
           U   Yes. Fill in the details for each gift.


                Gifts with a total value of more than $600     Describe the gifts                                      Dates you gave          Value
                per person                                                                              .              the gifts




               Person to Whom You Gave the Gitt


                                                                                                                                          $


               Number Street



               City                           State ZIP Code


               Persons relationship to you


               Gifts with a total value of more than $600      Describe the gifts                                      Dates you gave      Value
               per person                                                                                              the gifts



                                                                                                                                           $
               Person to Whom You Gave the Gitt


                                                                                                                                           $



               Number Street



               City                           State   ZIP


               Person's relationship to you
Filed 04/12/19                                                             Case 19-22291                                                                                    Doc 1




         With in 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

              No
          U   Yes. Fill in the details for each gift or contribution.


               Gifts or contributions to charitios             Describe what you contributed                                        Date you            Value
               that total more than $600                                                                                            contributed




                                                                                                                                                        $
              Charitys Name




              Number Street




      •nii             List Certain Losses


          Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
          or gambling?

              No
          U   Yes. Fill in the details.


               Describe the property you lost and how           Describe any insurance coverage for the loss                        Date of your loss   Value of property
               the loss occurred                                                                                                                        lost
                                                                Include the amount that insurance has paid. List pending nsurance
                                                                                                                         i
                                                                claims on line 33 of Schedule A,: Property.


                                                                                                                                                        $




                      List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
          consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

              No
          U   Yes. Fill in the details.

                                                                Description and value of any property transferred                   Date payment or     Amount of payment
                                                                                                                                    transfer was made
               Person Who Was Paid



               Number Street                                                                                                                            $


                                                                                                                                                        $


               City                       State   ZIP Code



               Email or website address


               Person Who Made the Payment, if Not You
Filed 04/12/19                                                          Case 19-22291                                                                                   Doc 1




                                                             Description and value of any property transferred                Date payment or    Amount of
                                                                                                                              transfer was made payment


               Person Who Was Paid


               Number Street




               City                       State   ZIP Code




               Emajt or website address


               Person Who Made the Payment, if Not You


          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
          promised to help you deal with your creditors or to make payments to your creditors?
          Do not include any payment or transfer that you listed on line 16.


              No
              Yes. Fill in the details.

                                                             Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                              transfer was made

               Person Who Was Paid
                                                                                                                                                    $____
               Number Street
                                                                                                                                                    S


               City                       Stale   ZIP Code

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
          Do not include gifts and transfers that you have already listed on this statement.
              No
          U   Yes. Fill in the details.

                                                             Description and value of property         Describe any property or payments received       Date transfer
                                                             transferred                               or debts paid in exchange                        was made

               Person Who Received Transter


               Number Street




               City                       State   ZIP Code


               Persons relationship to you


               Person Who Received Transfer


               Number Street




               City                       State   ZIP Code

               Person's relationship to you
Filed 04/12/19                                                           Case 19-22291                                                                                       Doc 1




         Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
          are a beneficiary? (These are often called asset-protection devices.)

          IJ   No
          U    Yes. Fill in the details.


                                                              Description and value of the property transferred                                           Date transfer
                                                                                                                                                          was made


               Name of trust




      •fll:Th List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

          Within I year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
          closed, sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
          brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

               No
          U    Yes. Fill in the details.

                                                               Last 4 digits of account number     Typo of account or           Date account was       Last balance before
                                                                                                   instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                or transferred


                Name of Financial Institution
                                                               XXXX—          - - -                U    Chocking                                       $__________
                Number Street
                                                                                                   U    Savings

                                                                                                   LI   Money market

                                                                                                   U    Brokerage
                City                       State   ZIP Code                                        U    Other____________



                                                               xxxx-_ - - -                        LI   Checking                                       $___________
                Name of Financial Institution
                                                                                                   U    Savings

                Number Street                                                                      LI   Money market

                                                                                                   U    Brokerage

                                                                                                   U    Other__________
                City                       State   ZIP Code


          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
          securities, cash, or other valuables?
               No
          U    Yes. Fill in the details.

                                                               Who else had access to it?                         Describe the contents                       Do you still
                                                                                                                                                              haveit?

                                                                                                                                                              UNo

                Name of Financial Institution                 Name
                                                                                                                                                              Li   Yes


                Number Street                                 Number Street


                                                              City      State      ZIP Code

                City                       State   ZIP Code                                                  .
Filed 04/12/19                                                                     Case 19-22291                                                                           Doc 1




             Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                   No
             U     Yes. Fill in the details.
                                                                      Who else has or had access to it?                        Describe the contents        Do you still
                                                                                                                                                            have it?

                                                                                                                                                            UNo
                     Name of Storage Facility                          Name
                                                                                                                                                            U Yes
                     Number Street                                     Number Street                                       -


                                                                       CityState ZIP Code

                     City                        State    ZIP Code



      ITI                   Identify Property You Hold or Control for Someone Else

              Do you hold or control any property that Someone else owns? Include any property you borrowed from, are storing for,
              or hold in trust for someone.
                    No
              U    Yes. Fill in the details.
                                                                      Where is the property?                                   Describe the property    Value



                     Owner' s Name

                                                                     Number Street                                         =
                     Number Street



                                                                     City                            State     ZIP Code
                                                 State    ZIP Code


                            Give Details About Environmental Information

        For the purpose of Part 10, the following definitions apply:
        rt    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
              hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
              including statutes or regulations controlling the cleanup of these substances, wastes, or material.

        •     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
              it or used to own, operate, or utilize it, including disposal sites.

        •     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
              substance, hazardous material, pollutant, contaminant, or similar term.

        Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


             Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


                    No
              Li   Yes. Fill in the details.

                                                                      Governmental unit                            Environmental law, if you know it   Date of notice




                    Name of site                                     Govemmentat unit


                    Number Street                                    Number Street


                                                                     City                   State   ZIP Code



                    City                        State    ZIP Code
Filed 04/12/19                                                                Case 19-22291                                                                                             Doc 1




           Have you notified any governmental unit of any release of hazardous material?

                No
            U   Yes. Fill in the details.
                                                               Governmental unit                              Environmental law, if you know it                    Date of notice




                 Name of site                                  Governmental unit


                 Number Street                                 Number Street



                                                               City                State    ZIP Code


                 City                       State   ZIP Code


           Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                No
            U   Yes. Fill in the details.
                                                                                                                                                                    Status of the
                                                                 Court or agency                                   Nature of the case
                                                                                                                                                                    case

                Case title_________________________________
                                                                 Court Name
                                                                                                                                                                    U    Pending

                                                                                                                                                                    LI   On appeal

                                                                 Number Street                                                                                      LI   Concluded


                Case number
                                                                 City                      State   ZIP Code



          •fl&          Give Details About Your Business or Connections to Any Business

            Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                U    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                LI   A member of a limited liability company (LLC) or limited liability partnership (LLP)
                U    A partner in a partnership
                U    An officer, director, or managing executive of a corporation

                U    An owner of at least 5% of the voting or equity securities of a corporation

                No. None of the above applies. Go to Part 12.
            U   Yes. Check all that apply above and fill in the details below for each business.
                                                                 Describe the nature of the business                              Employer Identification number
                                                                                                                                  Do not include Social Securitynuniber or ITIN.
                 Business Name

                                                                                                                                  Elr'J:l
                 Number Street
                                                                 Name of accountant or bookkeeper                                 Dates business existed


                                                                                                                                  From                To

                 City                       State   ZIP Code

                                                                 Describe the nature of the business                              Employer Identification number
                                                                                                                                  Do not include Social Security number or ITIN.
                 Business Name

      •                                                                                                                           EIN:I                                             I
                 Number Street
                                                                 Name of accountant or bookkeeper                                 Dates business existed



                                                                                                                                  From                To

                 City                       Stale   ZIP Code
Filed 04/12/19                                                          Case 19-22291                                                                              Doc 1




                                                                                                              Employer Identifcation number
                                                             Describe the nature of the business
                                                                                                              Do not include Social Security number or ITIN.
                  Business Name
                                                                                                              EIN:I                                            I
                  Number Street                                                                               Dates business existed
                                                             Name of accountant or bookkeeper




                                                                                                              From                To
                  City                    State   ZIP Code




        28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.

                 No
              Yes. Fill in the details below.

                                                             Date issued




                  Name                                       MMIOOIYYYY



                  Number Street




                  City                    State   ZIP Code




      •&F                Sign Below


            I have road the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
            answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
            in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
            18 U.S.C. §§ 152, 1341, 1519, and 3571.




                 Si ature of Debtor                                           Signature of Debtor 2



                 Date                                                         Date

            Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

                   No
            Li     Yes



            Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

            Li
                         Name of person    IJ4L        0                                              Altach the Bankruptcy Petit/on Preparer's Not/ca,
                                                                                                       Declaration, and Signature (Official Form 119).
Filed 04/12/19                                                                   Case 19-22291                                                                           Doc 1




       Debtor 1              LAWRENCE LEBLANC
                             First Nanre                 Middle Name             Last Name


       Debtor 2
       (Spouse, if filing)   First Name                  Middle Name             Last Name


       United States Bankruptcy Court for the: Eastern District of California



       Case number
        (if known)
                                                                                 Chapter     1


      Official Form 119
      Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                          12/15


      Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
      case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
      does not comply with the provisions of title 11 of the united States code and the Federal Rules of Bankruptcy Procedure may be fined,
      imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




      IMM                Notice to Debtor



       Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
       filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


               Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


              C       whether to file a petition under the Bankruptcy Code (11         u.s C. § 101 et seq.);
              tdt     whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

              o whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

              • whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

              • what tax consequences may arise because a case is filed under the Bankruptcy Code;

              o whether any tax claims may be discharged;

              • whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

              • how to characterize the nature of your interests in property or your debts; or

                      what procedures and rights apply in a bankruptcy case.




                    The bankruptcy petition preparer         NICK DITARANTO                                                                 has notified me of
                                                              Name

                    any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                                    D a t e MMf
                               of Debtor'T atn(edgirfg receipt of this notice                                                          f




                                                                                                                    Date
                    Signature of Debtor 2 acknowledging receipt of this notice                                             MM / DO / VYVY




      Official Form 119                                     Bankruptcy Petition Preparer's Notice, Declaration, and Signature                              page 1
Filed 04/12/19                                                                       Case 19-22291                                                                                        Doc 1



      Debtor   1
                       I A\A/RIMflF I PRI Mr                                                                          Case number '' , rtOmn)_________________________________________
                        Fi,e Name            Mtddte Name        Last Name




     •flI              Declaration and Signature of the Bankruptcy Petition Preparer



       Under penalty of perjury, I declare that:

       o I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

       a I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by 8ankruptcy Petition
           Preparer as required by 11 U.S.C. § 110(b), 110(h), and 342(b); and

       a if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
           preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
           accepting any fee from the debtor.

           NICK DITARANTO
           Printed name                                     Title, if any                         Firm name, if it applies

           6929 SUNRISE BLVD.
           Number                   Street

               CITRUS HEIGHTS                              CA           95610                     916-6761 096
           City                                             State            ZIP Code             Contact phone


           I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
           (Check all that apply.)

                   Voluntary Petition (Form 101)                                 Schedule I (Form 1061)                            Li   Chapter 11 Statement of Your Current Monthly
                                                                                                                                        Income (Form 12213(
                   Statement About Your Social Security Numbers                  Schedule J (Form 106J(
                   (Form 121)                                                                                                      Li   Chapter 13 Statement of Your Current Monthly
                                                                                 Declaration About an Individual Debtor's               Income and Calculation of Commitment Period
                   Summary of Your Assets and Liabilities and                    Schedules (Form 106Dec(                                (Form 122C-1)
                   Certain Statistical Information (Form 1 O6Sum)
                                                                                 Statement of Financial Affairs (Form 107)         Li   Chapter 13 Calculation of Your Disposable
                   Schedule A/B (Form 1 06A/B)                                                                                          Income (Form 122C-2)
                                                                                 Statement of Intention for Individuals Filing
                   Schedule C (Form 106C(                                        Under Chapter 7 (Form 108)                        Li   Application to Pay Filing Fee in Installments
                                                                                                                                        (Form 103A)
                   Schedule D (Form 106D)                                        Chapter 7 Statement of Your Current

                   Schedule E/F (Form 106E/F)
                                                                                 Monthly Income (Form 122A-1)                      Li   Application to Have Chapter 7 Filing Fee
                                                                                                                                        Waived (Form 10313)
                                                                            Li   Statement of Exemption from Presumption
                   Schedule G (Form 106G)                                        of Abuse Under § 707(b)(2)                        Li   A list of names and addresses of all creditors
                                                                                 (Form 122A-lSupp)                                      (creditor or mailing matrix)
                   Schedule H (Form 106H)
                                                                            Li   Chapter 7 Means Test Calculation                  Li   Other
                                                                                 (Form 122A-2)


           Bankruptcy petition proparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
           to which this eclaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                        1 5 .2         58-0441                           Date 04/11/2019
           Signature of bankruptcy petition preparer or officer, principal, responsible              Social Security number of person who signed                MM/DO / YYYY
           person, or partner


               NICK DITARANTO
           Printed name


                                                                                                                                                         Date
           Signature of bankruptcy petition preparer or officer, principal, responsible              Social Security number of person   who   signed            MM I DO / YYYY
           person, or partner



           Printed name




      Official Form 119                                           Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                              page 2
Filed 04/12/19                                                   Case 19-22291                                                       Doc 1




                 Notice Required by 11 U.S.C. § 342(b) for
                 Individuals Filing for Bankruptcy (Form 2010)


                                                                                 Chapter 7: Liquidation
                  This notice is for you if:

                      You are an individual filing for bankruptcy.
                                                                                           $245      filing fee
                      and                                                                    $75     administrative fee
                                                                                 +          $15      trustee surcharge
                      Your debts are primarily consumer debts.
                                                                                           $335      total fee
                       Consumer debts are defined in 11 U.S.C.
                       § I 01(8) as "incurred by an individual                   Chapter 7 is for individuals who have financial
                       primarily for a personal. family, or                      difficulty preventing them from paying their
                       household purpose."                                       debts and who are willing to allow their non-
                                                                                 exempt property to be used to pay their
                                                                                 creditors. The primary purpose of filing under
                                                                                 chapter 7 is to have your debts discharged. The
                 The types of bankruptcy that are                                bankruptcy discharge relieves You after
                 available to individuals                                        bankruptcy from having to pay many of your
                                                                                 pre-bankruptcy debts. Exceptions exist for
                 Individuals who meet the qualifications may file                particular debts, and liens on property may still
                 under one of four different chapters of the                     be enforced after discharge. For example, a
                 Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                                 mortgage or repossess an automobile.
                 s Chapter 7 - Liquidation
                                                                                 However, if the court finds that you have
                     Chapter 11— Reorganization
                                                                                 committed certain kinds of improper conduct
                                                                                 described in the Bankruptcy Code, the court
                     Chapter 12— Voluntary repayment plan
                                                                                 may deny your discharge.
                                  for family farmers or
                                  fishermen
                                                                                 You should know that even if you file
                                                                                 chapter 7 and You receive a discharge, some
                     Chapter 13— Voluntary repayment plan
                                                                                 debts are not discharged under the law.
                                  for individuals with regular
                                                                                 Therefore, you may still be responsible to pay:
                                       income
                                                                                      most taxes;
                 You should have an attorney review your                         u    most student loans:
                 decision to file for bankruptcy and the choice of
                                                                                      domestic support and property settlement
                 chapter.
                                                                                      obligations;




                 Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)           page 1
Filed 04/12/19                                                       Case 19-22291                                                                                         Doc 1




                 a   most fines, penalties, forfeitures, and                         your income is more than the median income
                     criminal restitution obligations; and                           for your state of residence and family size,
                 a certain debts that are not listed in your                         depending on the results of the Means Test, the
                     bankruptcy papers.                                              U.S. trustee, bankruptcy administrator, or
                                                                                     creditors can file a motion to dismiss your case
                 You may also be required to pay debts arising                       under § 707(b) of the Bankruptcy Code. If a
                 from:                                                               motion is filed. the court will decide if your
                                                                                     case should be dismissed. To avoid dismissal,
                 a fraud or thefl;
                                                                                     you may choose to proceed under another
                 a fraud or defalcation while acting in breach                       chapter of the Bankruptcy Code.
                     of fiduciary capacity;
                                                                                     If you are an individual filing for chapter 7
                 a   intentional nj Lines that you inflicted; and
                                                                                     bankruptcy, the trustee may sell your property
                 a death or personal injury caused by                                to pay your debts, subject to your right to
                     operating a motor vehicle, vessel, or                           exempt the property or a portion of the
                     aircrafl while intoxicated from alcohol or                      proceeds from the sale of the property. The
                     drugs.                                                          property, and the proceeds from property that
                                                                                     your bankruptcy trustee sells or liquidates that
                 If your debts are primarily consumer debts, the                     you are entitled to, is called exempt property.
                 court can dismiss your chapter 7 case if it finds                   Exemptions may enable you to keep your
                 that you have enough income to repay                                home, a car. clothine. and household items or
                 creditors a certain amount. YOU must file                           to receive some of the proceeds if the property
                 Chapter 7 Statement 01 Your Current Monthly                         is sold.
                 Income (Official Form 1 22A—l) if you are an
                 individual filing for bankruptcy under                              Exemptions are not automatic. To exempt
                 chapter 7. This form will determine your                            property, you must list it on Schedule C: The
                 current monthly income and compare whether                          Property You C/a/in as Exempt (Official Form
                 your income is more than the median income                           lO6C). lfyou do not list the property, the
                 that applies in your state.                                         trListee may sell it and pay all of the proceeds
                                                                                     to your creditors.
                 If your incor rie is not above the median for
                 your state, you will not have to complete the                                         ........................................................
                 other chapter 7 form, the Chapter 7 Means                           Chapter 11: Reorganization
                 Test Calculation (Official Form 122A-2).
                                                                                                $1,167 filing fee
                 If your income is above the median for your                         ~            $550 administrative fee
                 state, you mList file a second form the                                        $1717 totalfee
                 Chapter 7 Means Test Calculation (Official
                 Form 122A-2). The calculations on the form-                         Chapter II is often used for reorganizing a
                 sometimes called the Means Test—dedLict                             business, but is also available to individuals.
                 from your income living expenses and                                The provisions of chapter II are too
                 payments on certain debts to determine any                          complicated to summarize briefly.
                 amount available to pay unsecured creditors. If



                 Notice Required by 11 U.S.C.   U.S.C. §   342(b) for Individuals Filing for Bankruptcy (Form 2010)                                               page 2
Filed 04/12/19                                                   Case 19-22291                                                       Doc 1




                 Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                 your property, you should hire an attorney and carefully consider all of your options before you file.
                 Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                 and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
                 properly and protect you, your family, your home, and your possessions.

                 Although the law allows you to represent yourself in bankruptcy court, you should understand that
                 many people find it difficult to represent themselves successfully. The rules are technical, and a
                 mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
                 and following all of the legal requirements.

                 You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                 necessary documents.

                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
                 bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
                 fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                 Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
                             farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                                 money that you owe them, usually using your
                            $200    filing fee
                                                                                 future earnings. If the court approves your
                 +           $75    administrative fee
                            $275    total fee                                    plan. the coLirt will allow you to repay your
                                                                                 debts, as adjusted by the plan, within 3 years or
                 Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
                 family farmers and fishermen to repay their                     factors.
                 debts over a period of time using future
                 earnings and to discharge some debts that are                   After you make all the payments under your
                 not paid.                                                       plan, many of your debts are discharged. The
                                                                                 debts that are not discharged and that you may
                                                                                 still be responsible to pay include:

                 Chapter 13: Repayment plan for                                       ddmestic support obligations,
                             individuals with regular                             a IllOSt stLldent loans,
                             income                                              a certain taxes,
                                                                                 a debts for fraud or theft,
                           $235    filing fee
                                                                                 a debts tr fraud or defalcation while acting
                 +          $75    administrative fee
                                                                                     in a fiduciary capacity,
                           $310    totalfee
                                                                                 a:   most criminal fines and restitution
                 Chapter 13 is for individuals who have regular                       obligations,
                 income and would like to pay all or part of                     a certain debts that are not listed in your
                 their debts in installments over a period of time                   bankruptcy papers,
                 and to discharge some debts that are not paid.
                                                                                 a certain debts for acts that caused death or
                 You are eligible for chapter 13 only if your
                                                                                     personal injury, and
                 debts are not more than certain dollar amounts
                 set forth in II U.S.C. § 109.                                   a certain long-term secured debts.



                 Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 3
Filed 04/12/19                                                         Case 19-22291                                                 Doc 1




                                                                                 A married couple may file a bankruptcy case
                      Warning: File Your Forms on Time
                                                                                 together—called a/oil?! case. If you file a joint
                                                                                 case and each spouse lists the same mailing
                      Section 521(a)(1) of the Bankruptcy Code
                                                                                 address on the bankruptcy petition, the
                      requires that you promptly file detailed information
                                                                                 bankruptcy court generally will mail you and
                      about your.creditors, assets, liabilities, income,
                      expenses and general financial condition. The              your spouse one copy of each notice, unless
                      court may dismiss your bankruptcy case if you do           you file a statement with the court asking that
                      not file this information within the deadlines set by      each spouse receive separate copies.
                      the Bankruptcy Code, the Bankruptcy Rules, and
                      the local rules of the court.

                      For more information about the documents and               Understand which services you
                      their deadlines, go to:                                    could receive from credit
                      http://www.uscourts.gov/forms/bankruptcy-forms             counseling agencies

                                                                                 The law generally req Lii res that you receive a
                                                                                 credit counseling briefing from an approved
                                                                                 credit counseling agency. II U.S.C. § 109(h).
                 Bankruptcy crimes have serious
                                                                                 If you are filing a joint case, both spouses must
                 consequences
                                                                                 receive the briefing. With limited exceptions,
                 et If you knowingly and fraudulently conceal                    you must receive it within the 180 days before
                      assets or make a false oath or statement                   you file your bankruptcy petition. This briefing
                      under penalty of perj ury—either orally or                 is usually conducted by telephone or on the
                      in writing—in connect ion with a                           Internet
                      bankruptcy case, you may be fined,
                      imprisoned, or both.                                       In addition, after filing a bankruptcy case, you
                                                                                 generally must complete a financial
                 Ei      All information you supply in connection                management instructional course before you
                        with a bankruptcy case is subject to                     can receive a discharge. If you are filing ajoint
                        examination by the Attorney General acting               case, both SPOLISS must complete the course.
                        through the Office of the U.S.Trustee. the
                        Office of the U.S. Attorney, and other                    YOU can obtain the list of agencies approved to
                        offices and employees of the U.S.                        provide both the briefing and the instructional
                        Department of Justice.                                   course from: http://www.uscourts. gyIservices-
                                                                                 forms/bankruptcy/credit-counseling-and-debtor-
                 Make sure the court has your                                    education-courses.
                 mailing address                                                 In Alabama and North Carolina. go to:
                 The bankruptcy COLII - I sends notices to the                   http://www. uscours.gov/services-
                 mailing add ress YOU list on I/o/u/I/ar) Peiuio,i               fbrms!hankrupcyLgredit -cowseJjj]gggd-
                 /br Inclivichials Fl/log for Bankruptcy (Official               debtor-education-courses.
                 Form 10]). To ensure that you receive
                                                                                 If you do not have access to a computer, the
                 information about your case, Bankruptcy
                                                                                 clerk of the bankruptcy court may be able to
                 Rule 4002 requires that you notify the court of
                                                                                 help you obtain the list.
                 any changes in your address.


                 Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)     page 4
Filed 04/12/19                                                                  Case 19-22291                                                                            Doc 1




     Debtor 1              LAWRENCE LEBLANC
                           FirM Nerrre            Middle Nerrre               Leet Nerne

     Debtor 2
     (Spouse, if filing(   Feet Naree             Middle Naree                Lest Naree


     United States Bankruptcy Court for the: Eastern District of California

     Case number                                                                                                                                  LI Check if this is an
     (If known(                                                                                                                                         amended filing



       Official Form 108
       Statement of Intention for Individuals Filing Under Chapter 7                                                                                             12/15

       If you are an individual filing under chapter 7, you must fill out this form if:
       • creditors have claims secured by your property, or
       • you have leased personal property and the lease has not expired.
       You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
       whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
       If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
       Both debtors must sign and date the form.
       Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
       write your name and case number (if known).

       •n                   List Your Creditors Who Have Secured Claims

         1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
             information below.

                Identify the creditor and the property that is collateral                  What do you intend to do with the property that   Did you claim the property
                                                                                           secures a debt?                                   as exempt on Schedule C?

               Creditor's                                                                  LI
                                   NONE                                                         Surrender the property.                      LI   No
               name:
                                                                                           LI   Retain the property and redeem it.           LI   Yes
               Description of
               property                                                                    LI   Retain the property and enter into a
               securing debt                                        .                           Reaffirmation Agreement,
                                                                                           LI   Retain the property and [explain]:




               Creditor's                                                                  LI   Surrender the property.                      LI   No
               name:
                                                                                           LI   Retain the property and redeem it.           LI   Yes
               Description of
               property                                                                         Retain the property and enter into a
               securing debt'                                                              -    Reaffirmation Agreement.
                                                                                           Li   Retain the property and [explain]:



               Creditor's                                                                  LI   Surrender the property.                      LI   No
               name:
                                                                                           U    Retain the property and redeem it.           LI   Yes
               Description of
               property                                                                         Retain the property and enter into a
               securing debt'                                                                   Reaffirmation Agreement.
                                                                                           LI   Retain the property and [explain]:



               Creditor's                                                                  LI   Surrender the property.                      LI   No
               name:
                                                                                           LI   Retain the property and redeem it.           LI   Yes
               Description of
               property                                                                         Retain the property and enter into a
               securing debt'                                                                   Reaffirmation Agreement.
                                                                                           U    Retain the property and [explain]:



       Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
Filed 04/12/19                                                           Case 19-22291                                                                            Doc 1


      Debtm i           LAWRENCE LEBLANC                                                                 Case number (If known)________________________________
                        FirO Nne          MddIe Nwe      LO Nre




      •JTW              List Your Unexpired Personal Property Leases

        For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
        fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effoct; the lease period has not yet
        ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                Describe your unexpired personal property leases                                                               Will the lease be assumed?

            Lessor's name:                                                                                                    LJNo

                                                                                                                              D Yes
           Descriplion of )eased
           properly:


            Lessor's name:                                                                                                    Li   No

                                                                                                                              Li Yes
            Description of leased
           property:



            Lessors name                                                                                                      LiNo

            Descriplion of leased                                                                                             LI   Yes
            property:



            Lessor's name:                                                                                                         No

                                                                                                                              LI   Yes
           Description of leased
           properly:



           Lessor's name:                                                                                                          No

                                                                                                                              LI   Yes
           Description of leased
           properly:


            Lessor's name:                                                                                                         No

                                                                                                                              Li   Yes
            Description of leased
            properly:



            Lessor's name:                                                                                                         No

                                                                                                                              LI   Yes
           Description of leased
           property:




                        Sign Below.



          Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
          personal property that is subject to an unexpired lease.



        X/                                                  -
           Sig      ure o                                                 Signature of Debtor 2


           Date __
                   MM       ~
                            DD/    YYYY
                                                                          Date
                                                                                 • MM I
                                                                                             _________
                                                                                          DD / YYYY




     Official Form 108                                Statement of Intention for Individuals Filing Under Chapter 7                            page 2
Filed 04/12/19                                                              Case 19-22291                                                                                            Doc 1



       Debtor 1          LAWRENCE LEBLANC
                           First Name               Middle Name                 Lasi Name
                                                                                                                       1 There is no presumption of abuse.
       Debtor 2
       (Spouse, if tiling) First Name               Middle Name                 l.asl Name                       U     2. The calculation to determine if a presumption of
                                                                                                                          abuse applies will be made under Chapter 7
       United States Bankruptcy Court for the: Eastern District of California                                             Means Test Calculation (Official Form 122A-2).

       Case number                                                                                               03. The Means Test does not apply now because of
        (It known)                                                                                                       qualified military service but it could apply later.



                                                                                                                 U     Check if this is an amended filing



      Official Form 122A-1
      Chapter 7 Statement of Your Current Monthly Income                                                                                                                     12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally rosponsible for being accurate. If more
      space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
      additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
      do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
      Abuse Under § 707(b) (2) (Official Form 122A-lSupp) with this form.

                       Calculate Your Current Monthly Income

           What is your marital and filing status? Check one only.
                  Not married. Fill out Column A, lines 2.11.
            U     Married and your spouse is filing with you. Fill out both Columns A and B. lines 2-11.

            LI    Married and your spouse is NOT filing with you. You and your spouse are:

                  LI     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                  U      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                         under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                         spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

            Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
            bankruptcy case. 11 U.S.C. § 101(10A). Forexample, if you are filing on September15, the 6-month period would be March 1 through
            August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
            Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
            income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                 Column A                Column B
                                                                                                                 Debtor I                Debtor 2 or
                                                                                                                                         non-filing spouse

            Your gross wages, salary, tips, bonuses, overtime, and commissions
            (before all payroll deductions).                                                                      S.    1,962.00          $___________
            Alimony and maintenance payments. Do not include payments from a spouse if
            Column B is filled in.

           All amounts from any source which are regularly paid for household expenses
           of you or your dependents, including child support. Include regular contributions
           from an unmarried partner, members of your household, your dependents, parents,
           and roommates. Include regular contributions from a spouse only if Column B is not
           filled in. Do not include payments you listed on line 3.

       5    Net income from operating a business, profession,
                                                                           Debtor 1           Debtor 2
            or farm
            Gross receipts (before all deductions)                              $              $_______

            Ordinary and necessary operating expenses                           $            - $_______

            Net monthly income from a business, profession, or farm             $______        $_______           $__________             $

            Net income from rental and other real property                 Debtor I           Debtor 2
            Gross receipts (before all deductions)                              $_._._.        $_______
            Ordinary and necessary operating expenses                     - $                - $_______

            Net monthly income from rental or other real property                                         copy                            S
                                                                                $              $_______           $__________
            Interest, dividends, and royalties                                                                    $._________             $




      Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income                                                           page 1
Filed 04/12/19                                                                                    Case 19-22291                                                                                                                         Doc 1



      Debtor   1            LAWRENCE LEBLANC                                           -                                                Case number
                           FI Ne,,e            M,ddlo Na—                  , N,,,nn




                                                                                                                                            Column A                             Column B
                                                                                                                                            Debtor 1                             Debtor 2 or
                                                                                                                                                                                 non-filing spouse
           Unemployment compensation                                                                                                           $                                      $
           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here . ........ ....................
                   Foryou ...................................... ...... ....................... ..........$__________
                   For your spouse .... .......... ........ .... ............. .... ... ..........$               -
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                                                              $                                     $
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments received
           as a victim of a war crime, a crime against humanity, or international or domestic
           terrorism. If necessary, list other sources on a separate page and put the total below.




               Total amounts from separate pages, if any


       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.                                                             Hi,962.0o$ '"                                                       1H$      1962.00j
                                                                                                                                                                                                                   Total current
                                                                                                                                                                                                                   monthly income

                          Determine Whether the Means Test Applies to You

       12.Calcutate your current monthly income for the year. Follow these steps;
                        Copy your total current monthly income from line 11 ................................................................... Copy line 11 here4                                             $    1,962.00
                        Multiply by 12 (the number of months in a year),                                                                                                                                       x 12
                       The result is your annual income for this part of the form.                                                                                                                   12b. i    $   23,544.00

           Calculate the median family income that applies to you. Follow these steps.

           Fill in the state in which you live.                                                ICALIFORNIA

           Fill in the number of people in your household.                                      5

           Fill in the median family income for your state and size of household. .... .... .....
           To find a list of applicable median 'income amounts, go online using the link specified in the separate
                                                                                                                        ..... ..................... .................. ........... ......... ......... 13.     $   105,8 1 3.
                                                                                                                                                                                                                                    1
           instructions for this form. This list may also be available at the bankruptcy clerk's office.

           How do the tines compare?

           14a.      Li    Line 1 2b is less than or equal to tine 13. On the top of page 1, check box 1, There is no presumption of abuse.
                           Go to Part 3.

           14b,      Li    Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2,
                           Go to Part 3 and fill out Form 122A-2

                           Sign Below

                          By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




                                        reo1                                                                                       Signature       of   Debtor 2

                              Date*                                                                                                Date
                               Ml.T Df/ YY
                                         _Y                                                                                                  MM! DD            /YYYY


                               If you checked line 14a, do NOT fill out or file Form 122A-2.

                              If you checked line 14b, fill out Form 122A-2 and file it with this form.



      Official Form 122A-1                                          Chapter 7 Statement of Your Current Monthly Income                                                                                               page 2
